UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-6093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Item 1: Schedule of Investments Vanguard Institutional Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (10.4%) Walt Disney Co. 15,035,177 647,866 McDonald's Corp. 8,259,941 628,499 Comcast Corp. Class A 21,137,259 522,513 * Amazon.com Inc. 2,820,771 508,106 Home Depot Inc. 12,974,645 480,840 * Ford Motor Co. 29,948,023 446,525 News Corp. Class A 18,080,253 317,489 Time Warner Inc. 8,651,971 308,875 * DIRECTV Class A 6,282,275 294,010 Lowe's Cos. Inc. 10,925,494 288,761 Target Corp. 5,605,827 280,347 NIKE Inc. Class B 3,030,498 229,409 Johnson Controls Inc. 5,362,460 222,917 Viacom Inc. Class B 4,726,138 219,860 Starbucks Corp. 5,905,996 218,227 * priceline.com Inc. 389,123 197,067 Time Warner Cable Inc. 2,718,468 193,936 Yum! Brands Inc. 3,700,702 190,142 TJX Cos. Inc. 3,133,377 155,823 CBS Corp. Class B 5,323,148 133,292 Carnival Corp. 3,416,508 131,057 Kohl's Corp. 2,314,634 122,768 Coach Inc. 2,341,534 121,853 Staples Inc. 5,698,840 110,671 Omnicom Group Inc. 2,249,879 110,379 Stanley Black & Decker Inc. 1,324,515 101,458 * Bed Bath & Beyond Inc. 2,017,794 97,399 McGraw-Hill Cos. Inc. 2,429,183 95,710 * Discovery Communications Inc. Class A 2,230,341 88,991 Starwood Hotels & Resorts Worldwide Inc. 1,522,168 88,468 * Netflix Inc. 347,459 82,462 Marriott International Inc. Class A 2,302,504 81,923 Macy's Inc. 3,350,331 81,279 Harley-Davidson Inc. 1,864,041 79,203 Gap Inc. 3,452,350 78,230 Wynn Resorts Ltd. 601,656 76,561 Fortune Brands Inc. 1,214,217 75,148 Best Buy Co. Inc. 2,589,550 74,372 Limited Brands Inc. 2,093,291 68,827 Mattel Inc. 2,759,690 68,799 VF Corp. 685,157 67,509 JC Penney Co. Inc. 1,873,664 67,283 Ross Stores Inc. 942,686 67,044 Genuine Parts Co. 1,248,373 66,963 * O'Reilly Automotive Inc. 1,117,482 64,211 Polo Ralph Lauren Corp. Class A 517,914 64,040 Cablevision Systems Corp. Class A 1,840,968 63,716 Tiffany & Co. 1,000,826 61,491 Nordstrom Inc. 1,328,756 59,635 * AutoZone Inc. 211,634 57,895 * CarMax Inc. 1,785,891 57,327 Darden Restaurants Inc. 1,094,200 53,758 Whirlpool Corp. 602,145 51,399 Family Dollar Stores Inc. 1,000,771 51,360 Hasbro Inc. 1,085,079 50,825 Interpublic Group of Cos. Inc. 3,873,379 48,688 Newell Rubbermaid Inc. 2,300,937 44,017 Wyndham Worldwide Corp. 1,371,728 43,635 * Apollo Group Inc. Class A 974,608 40,651 Abercrombie & Fitch Co. 690,771 40,548 H&R Block Inc. 2,416,848 40,458 International Game Technology 2,365,875 38,398 Scripps Networks Interactive Inc. Class A 717,337 35,931 Expedia Inc. 1,584,025 35,894 * Urban Outfitters Inc. 1,013,080 30,220 Gannett Co. Inc. 1,897,788 28,903 * Goodyear Tire & Rubber Co. 1,923,886 28,820 *,^ Sears Holdings Corp. 344,847 28,502 Leggett & Platt Inc. 1,159,224 28,401 * GameStop Corp. Class A 1,198,779 26,997 DeVry Inc. 487,824 26,864 * Big Lots Inc. 597,542 25,951 DR Horton Inc. 2,224,940 25,921 Harman International Industries Inc. 551,637 25,828 Lennar Corp. Class A 1,272,343 23,055 * Pulte Group Inc. 2,661,639 19,696 Comcast Corp. Class A Special Shares 844,535 19,610 Washington Post Co. Class B 41,951 18,356 *,^ AutoNation Inc. 507,640 17,955 RadioShack Corp. 837,591 12,572 Consumer Staples (10.2%) Procter & Gamble Co. 22,174,315 1,365,938 Coca-Cola Co. 18,164,548 1,205,218 Philip Morris International Inc. 14,228,209 933,797 PepsiCo Inc. 12,560,548 809,025 Wal-Mart Stores Inc. 15,510,474 807,320 Kraft Foods Inc. 13,846,376 434,222 Altria Group Inc. 16,562,357 431,118 CVS Caremark Corp. 10,831,820 371,748 Colgate-Palmolive Co. 3,909,893 315,763 Walgreen Co. 7,302,721 293,131 Costco Wholesale Corp. 3,455,946 253,390 Kimberly-Clark Corp. 3,201,320 208,950 General Mills Inc. 5,033,577 183,977 Archer-Daniels-Midland Co. 5,045,331 181,683 Sysco Corp. 4,613,047 127,782 HJ Heinz Co. 2,547,696 124,379 Kroger Co. 5,034,547 120,678 Lorillard Inc. 1,152,187 109,469 Kellogg Co. 1,995,486 107,716 Reynolds American Inc. 2,678,672 95,173 Mead Johnson Nutrition Co. 1,620,610 93,882 Avon Products Inc. 3,404,339 92,053 Estee Lauder Cos. Inc. Class A 907,060 87,404 Sara Lee Corp. 4,930,453 87,121 ConAgra Foods Inc. 3,448,626 81,905 Whole Foods Market Inc. 1,167,651 76,948 Clorox Co. 1,089,112 76,314 Coca-Cola Enterprises Inc. 2,613,153 71,339 Safeway Inc. 2,914,672 68,612 JM Smucker Co. 942,278 67,269 Hershey Co. 1,223,881 66,518 Dr Pepper Snapple Group Inc. 1,772,926 65,882 Molson Coors Brewing Co. Class B 1,257,587 58,968 Brown-Forman Corp. Class B 816,134 55,742 McCormick & Co. Inc. 1,052,809 50,356 Campbell Soup Co. 1,445,540 47,862 Tyson Foods Inc. Class A 2,361,249 45,313 Hormel Foods Corp. 1,096,218 30,519 * Constellation Brands Inc. Class A 1,393,043 28,251 SUPERVALU Inc. 1,681,287 15,014 * Dean Foods Co. 1,450,012 14,500 Energy (13.2%) Exxon Mobil Corp. 39,258,364 3,302,806 Chevron Corp. 15,893,332 1,707,421 Schlumberger Ltd. 10,775,158 1,004,891 ConocoPhillips 11,318,722 903,913 Occidental Petroleum Corp. 6,435,389 672,434 Apache Corp. 3,030,195 396,713 Halliburton Co. 7,231,049 360,396 Anadarko Petroleum Corp. 3,928,826 321,849 Devon Energy Corp. 3,380,564 310,234 Marathon Oil Corp. 5,623,282 299,777 National Oilwell Varco Inc. 3,333,584 264,253 Baker Hughes Inc. 3,437,971 252,450 EOG Resources Inc. 2,120,670 251,321 Hess Corp. 2,379,277 202,738 Chesapeake Energy Corp. 5,206,309 174,516 Peabody Energy Corp. 2,141,950 154,135 Williams Cos. Inc. 4,640,778 144,699 Spectra Energy Corp. 5,134,892 139,566 Noble Energy Inc. 1,391,296 134,469 Valero Energy Corp. 4,504,281 134,318 * Southwestern Energy Co. 2,754,516 118,362 Murphy Oil Corp. 1,526,665 112,088 * Cameron International Corp. 1,938,745 110,702 El Paso Corp. 5,582,396 100,483 Consol Energy Inc. 1,792,056 96,108 Pioneer Natural Resources Co. 922,490 94,020 Noble Corp. 1,998,377 91,166 * FMC Technologies Inc. 951,694 89,916 * Newfield Exploration Co. 1,063,217 80,815 * Denbury Resources Inc. 3,174,025 77,446 Range Resources Corp. 1,270,223 74,257 * Nabors Industries Ltd. 2,265,130 68,815 EQT Corp. 1,181,088 58,936 Helmerich & Payne Inc. 841,984 57,836 QEP Resources Inc. 1,396,000 56,594 Massey Energy Co. 819,131 55,996 * Rowan Cos. Inc. 1,000,276 44,192 Cabot Oil & Gas Corp. 825,626 43,733 Sunoco Inc. 955,085 43,542 Diamond Offshore Drilling Inc. 550,405 42,767 * Tesoro Corp. 1,133,688 30,417 Financials (15.7%) JPMorgan Chase & Co. 31,538,254 1,453,913 Wells Fargo & Co. 41,708,400 1,322,156 Bank of America Corp. 80,131,109 1,068,148 * Berkshire Hathaway Inc. Class B 12,565,580 1,050,859 * Citigroup Inc. 230,042,061 1,016,786 Goldman Sachs Group Inc. 4,120,916 653,042 US Bancorp 15,216,103 402,162 American Express Co. 8,282,009 374,347 MetLife Inc. 8,353,722 373,662 Morgan Stanley 12,236,776 334,309 Bank of New York Mellon Corp. 9,831,476 293,666 PNC Financial Services Group Inc. 4,160,423 262,065 Simon Property Group Inc. 2,351,030 251,936 Prudential Financial Inc. 3,847,558 236,933 Travelers Cos. Inc. 3,412,572 202,980 Aflac Inc. 3,722,523 196,475 Capital One Financial Corp. 3,620,710 188,132 State Street Corp. 3,975,723 178,669 ACE Ltd. 2,656,400 171,869 CME Group Inc. 530,536 159,983 BB&T Corp. 5,498,982 150,947 Franklin Resources Inc. 1,147,784 143,565 Chubb Corp. 2,337,085 143,287 Charles Schwab Corp. 7,906,829 142,560 AON Corp. 2,636,947 139,653 T Rowe Price Group Inc. 2,050,308 136,181 Allstate Corp. 4,193,936 133,283 Equity Residential 2,327,323 131,284 Marsh & McLennan Cos. Inc. 4,307,368 128,403 Public Storage 1,106,374 122,708 SunTrust Banks Inc. 4,241,296 122,319 HCP Inc. 3,174,592 120,444 Ameriprise Financial Inc. 1,951,445 119,194 Vornado Realty Trust 1,294,738 113,290 Progressive Corp. 5,228,066 110,469 Loews Corp. 2,490,534 107,317 Boston Properties Inc. 1,128,982 107,084 Weyerhaeuser Co. 4,255,013 104,673 Discover Financial Services 4,318,879 104,171 Fifth Third Bancorp 7,269,556 100,901 Northern Trust Corp. 1,917,730 97,325 * Berkshire Hathaway Inc. Class A 759 95,103 Host Hotels & Resorts Inc. 5,389,738 94,913 Hartford Financial Services Group Inc. 3,522,830 94,870 Invesco Ltd. 3,646,708 93,210 M&T Bank Corp. 952,384 84,257 AvalonBay Communities Inc. 681,337 81,815 Principal Financial Group Inc. 2,539,131 81,531 Lincoln National Corp. 2,499,409 75,082 Health Care REIT Inc. 1,394,018 73,102 NYSE Euronext 2,067,273 72,706 Regions Financial Corp. 9,954,811 72,272 ProLogis 4,515,662 72,160 * IntercontinentalExchange Inc. 580,776 71,749 Ventas Inc. 1,289,406 70,015 KeyCorp 7,528,906 66,857 Unum Group 2,451,414 64,350 * SLM Corp. 4,170,993 63,816 * CB Richard Ellis Group Inc. Class A 2,305,280 61,551 XL Group plc Class A 2,462,379 60,575 Kimco Realty Corp. 3,217,950 59,017 Leucadia National Corp. 1,567,020 58,826 Plum Creek Timber Co. Inc. 1,281,510 55,887 Moody's Corp. 1,580,171 53,584 * Genworth Financial Inc. Class A 3,878,816 52,209 Comerica Inc. 1,399,671 51,396 Huntington Bancshares Inc. 6,835,656 45,389 Legg Mason Inc. 1,205,352 43,501 Cincinnati Financial Corp. 1,290,626 42,333 Torchmark Corp. 616,944 41,014 Hudson City Bancorp Inc. 4,170,384 40,369 ^ American International Group Inc. 1,137,370 39,967 People's United Financial Inc. 2,866,091 36,055 Marshall & Ilsley Corp. 4,197,331 33,537 Zions Bancorporation 1,449,074 33,416 * NASDAQ OMX Group Inc. 1,185,800 30,641 Assurant Inc. 791,314 30,473 * E*Trade Financial Corp. 1,751,817 27,381 Apartment Investment & Management Co. 935,390 23,824 First Horizon National Corp. 2,085,292 23,376 ^ Federated Investors Inc. Class B 733,183 19,613 Janus Capital Group Inc. 1,473,441 18,374 BlackRock Inc. 45,949 9,236 Health Care (11.0%) Pfizer Inc. 63,299,703 1,285,617 Johnson & Johnson 21,655,150 1,283,068 Merck & Co. Inc. 24,409,261 805,750 Abbott Laboratories 12,252,371 600,979 * Amgen Inc. 7,382,243 394,581 UnitedHealth Group Inc. 8,658,818 391,379 Bristol-Myers Squibb Co. 13,478,185 356,228 Medtronic Inc. 8,466,284 333,148 Eli Lilly & Co. 8,065,322 283,657 * Gilead Sciences Inc. 6,296,012 267,203 Baxter International Inc. 4,587,233 246,655 * Express Scripts Inc. 4,182,380 232,582 * Celgene Corp. 3,680,531 211,741 WellPoint Inc. 2,972,848 207,475 * Covidien plc 3,909,738 203,072 * Medco Health Solutions Inc. 3,202,014 179,825 Allergan Inc. 2,419,912 171,862 * Thermo Fisher Scientific Inc. 3,092,268 171,775 Stryker Corp. 2,663,694 161,953 McKesson Corp. 2,012,901 159,120 * Genzyme Corp. 2,067,694 157,455 * Biogen Idec Inc. 1,907,192 139,969 Becton Dickinson and Co. 1,750,440 139,370 St. Jude Medical Inc. 2,576,983 132,096 * Agilent Technologies Inc. 2,732,175 122,347 Aetna Inc. 3,045,579 113,996 Cardinal Health Inc. 2,770,351 113,945 * Intuitive Surgical Inc. 307,868 102,662 CIGNA Corp. 2,148,470 95,134 * Humana Inc. 1,335,125 93,379 * Zimmer Holdings Inc. 1,521,853 92,118 * Boston Scientific Corp. 12,066,738 86,760 AmerisourceBergen Corp. Class A 2,171,221 85,893 * Edwards Lifesciences Corp. 909,773 79,150 * Mylan Inc. 3,459,195 78,420 * Life Technologies Corp. 1,424,667 74,681 * Forest Laboratories Inc. 2,264,280 73,136 * Laboratory Corp. of America Holdings 791,444 72,916 * Hospira Inc. 1,318,882 72,802 Quest Diagnostics Inc. 1,233,552 71,201 CR Bard Inc. 673,053 66,841 * DaVita Inc. 759,853 64,975 * Varian Medical Systems Inc. 950,296 64,278 * Cerner Corp. 567,817 63,141 * Waters Corp. 723,127 62,840 * Watson Pharmaceuticals Inc. 996,303 55,803 * CareFusion Corp. 1,766,265 49,809 * Cephalon Inc. 599,684 45,444 DENTSPLY International Inc. 1,125,451 41,630 * Coventry Health Care Inc. 1,185,959 37,820 * Tenet Healthcare Corp. 3,847,547 28,664 Patterson Cos. Inc. 758,102 24,403 PerkinElmer Inc. 897,671 23,582 Industrials (11.2%) General Electric Co. 84,068,864 1,685,581 United Technologies Corp. 7,287,353 616,874 United Parcel Service Inc. Class B 7,815,144 580,822 Caterpillar Inc. 5,057,627 563,167 3M Co. 5,635,379 526,908 Boeing Co. 5,829,309 430,961 Union Pacific Corp. 3,887,227 382,231 Honeywell International Inc. 6,207,898 370,674 Emerson Electric Co. 5,970,269 348,843 Deere & Co. 3,333,363 322,970 FedEx Corp. 2,493,990 233,313 CSX Corp. 2,932,172 230,469 General Dynamics Corp. 2,950,637 225,901 Danaher Corp. 4,279,306 222,096 Illinois Tool Works Inc. 3,945,881 211,973 Norfolk Southern Corp. 2,819,183 195,285 Lockheed Martin Corp. 2,271,135 182,599 Cummins Inc. 1,566,310 171,699 Tyco International Ltd. 3,750,540 167,912 Precision Castparts Corp. 1,135,654 167,146 PACCAR Inc. 2,892,188 151,406 Eaton Corp. 2,694,850 149,402 Northrop Grumman Corp. 2,306,652 144,650 Raytheon Co. 2,826,549 143,787 Waste Management Inc. 3,764,216 140,556 Ingersoll-Rand plc 2,609,116 126,046 Parker Hannifin Corp. 1,281,560 121,338 Rockwell Automation Inc. 1,127,528 106,721 Fluor Corp. 1,398,537 103,016 CH Robinson Worldwide Inc. 1,315,358 97,507 Dover Corp. 1,477,661 97,141 ITT Corp. 1,453,977 87,311 Goodrich Corp. 994,997 85,102 Expeditors International of Washington Inc. 1,680,458 84,258 Joy Global Inc. 830,099 82,022 Rockwell Collins Inc. 1,228,482 79,642 Fastenal Co. 1,166,866 75,648 Southwest Airlines Co. 5,916,782 74,729 Republic Services Inc. Class A 2,431,772 73,050 L-3 Communications Holdings Inc. 895,814 70,151 Roper Industries Inc. 754,915 65,270 WW Grainger Inc. 461,963 63,603 * Stericycle Inc. 675,912 59,933 Textron Inc. 2,185,562 59,863 Flowserve Corp. 441,344 56,845 Pall Corp. 914,326 52,674 * Jacobs Engineering Group Inc. 1,000,728 51,467 Iron Mountain Inc. 1,585,083 49,502 Pitney Bowes Inc. 1,613,560 41,452 Masco Corp. 2,835,406 39,469 * Quanta Services Inc. 1,706,394 38,274 Equifax Inc. 971,733 37,752 Avery Dennison Corp. 846,193 35,506 Robert Half International Inc. 1,158,277 35,443 Dun & Bradstreet Corp. 393,825 31,601 RR Donnelley & Sons Co. 1,635,286 30,940 Cintas Corp. 1,001,354 30,311 Snap-On Inc. 461,567 27,722 Ryder System Inc. 405,568 20,522 * Raytheon Co. Warrants Exp. 06/16/2011 20,998 281 * Huntington Ingalls Industries Inc. 442 18 Information Technology (18.0%) * Apple Inc. 7,293,970 2,541,584 International Business Machines Corp. 9,655,306 1,574,491 Microsoft Corp. 58,540,599 1,484,590 * Google Inc. Class A 1,985,528 1,163,936 Oracle Corp. 30,800,666 1,027,818 Intel Corp. 43,449,373 876,374 Cisco Systems Inc. 43,766,018 750,587 QUALCOMM Inc. 13,013,716 713,542 Hewlett-Packard Co. 17,216,215 705,348 * EMC Corp. 16,377,178 434,814 Texas Instruments Inc. 9,279,083 320,685 Visa Inc. Class A 3,836,700 282,458 * eBay Inc. 9,045,670 280,778 Corning Inc. 12,395,605 255,721 Automatic Data Processing Inc. 3,929,978 201,647 * Cognizant Technology Solutions Corp. Class A 2,408,416 196,045 * Dell Inc. 13,295,217 192,914 Mastercard Inc. Class A 765,089 192,588 * Juniper Networks Inc. 4,234,813 178,201 * Yahoo! Inc. 10,366,305 172,599 Applied Materials Inc. 10,445,442 163,158 Broadcom Corp. Class A 3,764,896 148,262 * NetApp Inc. 2,912,291 140,314 * Adobe Systems Inc. 4,006,682 132,862 * Salesforce.com Inc. 936,154 125,051 * Motorola Solutions Inc. 2,665,596 119,126 Xerox Corp. 11,078,791 117,989 * Intuit Inc. 2,155,813 114,474 * Symantec Corp. 6,045,615 112,086 Altera Corp. 2,534,370 111,563 * Citrix Systems Inc. 1,486,165 109,174 Western Union Co. 5,123,076 106,406 Analog Devices Inc. 2,373,303 93,461 * SanDisk Corp. 1,875,018 86,420 * NVIDIA Corp. 4,602,145 84,956 * Autodesk Inc. 1,811,655 79,912 Paychex Inc. 2,547,777 79,898 * Micron Technology Inc. 6,788,236 77,793 Amphenol Corp. Class A 1,392,397 75,732 CA Inc. 3,027,645 73,208 * Fiserv Inc. 1,156,168 72,515 * BMC Software Inc. 1,413,921 70,328 * Red Hat Inc. 1,527,833 69,348 Fidelity National Information Services Inc. 2,107,531 68,895 *,^ First Solar Inc. 428,260 68,881 * Western Digital Corp. 1,833,894 68,386 Xilinx Inc. 2,066,169 67,770 * Teradata Corp. 1,331,236 67,494 * F5 Networks Inc. 639,520 65,596 KLA-Tencor Corp. 1,323,703 62,704 Linear Technology Corp. 1,796,255 60,408 Computer Sciences Corp. 1,227,970 59,839 * Motorola Mobility Holdings Inc. 2,329,814 56,847 ^ Microchip Technology Inc. 1,491,935 56,708 * Akamai Technologies Inc. 1,481,868 56,311 * Electronic Arts Inc. 2,647,048 51,697 Harris Corp. 1,012,916 50,241 VeriSign Inc. 1,373,351 49,729 FLIR Systems Inc. 1,263,037 43,714 * SAIC Inc. 2,325,778 39,352 * Advanced Micro Devices Inc. 4,557,345 39,193 * JDS Uniphase Corp. 1,775,361 36,999 * LSI Corp. 4,877,561 33,167 Jabil Circuit Inc. 1,552,483 31,717 Molex Inc. 1,093,709 27,474 National Semiconductor Corp. 1,909,367 27,380 * Novellus Systems Inc. 714,371 26,525 * Teradyne Inc. 1,467,606 26,138 * MEMC Electronic Materials Inc. 1,823,561 23,633 Total System Services Inc. 1,286,357 23,180 * Lexmark International Inc. Class A 622,463 23,056 * Compuware Corp. 1,732,102 20,006 * Novell Inc. 2,783,694 16,507 * Monster Worldwide Inc. 1,030,955 16,392 Tellabs Inc. 2,871,088 15,045 Materials (3.7%) Freeport-McMoRan Copper & Gold Inc. 7,493,407 416,259 EI du Pont de Nemours & Co. 7,296,558 401,092 Dow Chemical Co. 9,246,419 349,052 Monsanto Co. 4,249,025 307,035 Praxair Inc. 2,401,217 243,964 Newmont Mining Corp. 3,905,111 213,141 Air Products & Chemicals Inc. 1,701,441 153,436 Alcoa Inc. 8,412,982 148,489 PPG Industries Inc. 1,271,296 121,040 Nucor Corp. 2,500,774 115,086 Cliffs Natural Resources Inc. 1,073,027 105,457 International Paper Co. 3,483,201 105,123 Ecolab Inc. 1,843,002 94,030 CF Industries Holdings Inc. 564,599 77,231 Sigma-Aldrich Corp. 965,496 61,444 United States Steel Corp. 1,137,937 61,380 Sherwin-Williams Co. 704,572 59,177 Eastman Chemical Co. 560,663 55,685 Allegheny Technologies Inc. 781,608 52,930 FMC Corp. 565,957 48,067 Ball Corp. 1,339,562 48,023 Vulcan Materials Co. 1,021,860 46,597 MeadWestvaco Corp. 1,333,102 40,433 International Flavors & Fragrances Inc. 635,449 39,588 Airgas Inc. 593,421 39,415 * Owens-Illinois Inc. 1,296,297 39,135 Sealed Air Corp. 1,261,847 33,641 Bemis Co. Inc. 847,449 27,805 AK Steel Holding Corp. 872,941 13,775 * Titanium Metals Corp. 714,299 13,272 Telecommunication Services (3.0%) AT&T Inc. 46,801,977 1,432,140 Verizon Communications Inc. 22,390,260 862,921 * American Tower Corp. Class A 3,147,755 163,117 * Sprint Nextel Corp. 23,685,918 109,903 CenturyLink Inc. 2,423,313 100,689 Qwest Communications International Inc. 13,804,049 94,282 Frontier Communications Corp. 7,866,740 64,664 Windstream Corp. 3,992,922 51,389 * MetroPCS Communications Inc. 2,089,497 33,933 Utilities (3.2%) Southern Co. 6,694,692 255,135 Exelon Corp. 5,239,905 216,094 Dominion Resources Inc. 4,598,504 205,553 Duke Energy Corp. 10,522,608 190,985 NextEra Energy Inc. 3,332,541 183,690 PG&E Corp. 3,137,012 138,593 American Electric Power Co. Inc. 3,806,375 133,756 Public Service Enterprise Group Inc. 4,006,096 126,232 FirstEnergy Corp. 3,310,709 122,794 Consolidated Edison Inc. 2,311,355 117,232 Progress Energy Inc. 2,325,207 107,285 Sempra Energy 1,905,073 101,921 PPL Corp. 3,836,918 97,074 Entergy Corp. 1,418,197 95,317 Edison International 2,580,797 94,431 Xcel Energy Inc. 3,823,380 91,340 * AES Corp. 5,241,511 68,140 DTE Energy Co. 1,341,304 65,670 CenterPoint Energy Inc. 3,363,874 59,070 Oneok Inc. 847,372 56,672 Wisconsin Energy Corp. 1,850,759 56,448 Ameren Corp. 1,904,557 53,461 Constellation Energy Group Inc. 1,582,358 49,259 Northeast Utilities 1,397,549 48,355 NiSource Inc. 2,211,366 42,414 * NRG Energy Inc. 1,959,977 42,218 CMS Energy Corp. 1,996,397 39,209 Pinnacle West Capital Corp. 861,337 36,857 SCANA Corp. 901,163 35,479 Pepco Holdings Inc. 1,782,196 33,238 TECO Energy Inc. 1,701,422 31,919 Integrys Energy Group Inc. 617,695 31,200 Nicor Inc. 360,700 19,370 Total Common Stocks (Cost $81,221,037) Market Value Coupon Shares ($000) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.3%) 2,3 Vanguard Market Liquidity Fund 0.208% 294,165,015 294,165 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.150% 5/25/11 30,000 29,994 Total Temporary Cash Investments (Cost $324,158) Total Investments (100.0%) (Cost $81,545,195) Other Assets and Liabilities-Net (0.0%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $138,622,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. 3 Includes $141,506,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $29,994,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 95,629,906   Temporary Cash Investments 294,165 29,994  Futures ContractsLiabilities 1 (801)   Total 95,923,270 29,994  1 Represents variation margin on the last day of the reporting period. Institutional Index Fund C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2011 1,075 355,019 4,356 E-mini S&P 500 June 2011 287 18,956 (22) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2011, the cost of investment securities for tax purposes was $81,545,195,000. Net unrealized appreciation of investment securities for tax purposes was $14,408,870,000, consisting of unrealized gains of $22,274,425,000 on securities that had risen in value since their purchase and $7,865,555,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Institutional Total Stock Market Index Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (11.2%) McDonald's Corp. 1,140,322 86,767 Walt Disney Co. 1,941,625 83,665 * Amazon.com Inc. 387,488 69,798 Comcast Corp. Class A 2,810,954 69,487 Home Depot Inc. 1,797,501 66,615 * Ford Motor Co. 3,304,645 49,272 News Corp. Class A 2,439,288 42,834 Time Warner Inc. 1,197,287 42,743 * DIRECTV Class A 899,905 42,116 Lowe's Cos. Inc. 1,489,560 39,369 Target Corp. 725,807 36,298 Johnson Controls Inc. 727,819 30,255 NIKE Inc. Class B 398,144 30,140 Starbucks Corp. 799,905 29,557 Viacom Inc. Class B 600,974 27,957 Time Warner Cable Inc. 383,906 27,388 * priceline.com Inc. 53,053 26,868 Yum! Brands Inc. 506,357 26,017 TJX Cos. Inc. 427,634 21,266 Carnival Corp. 491,599 18,858 * General Motors Co. 567,330 17,604 CBS Corp. Class B 682,012 17,078 Kohl's Corp. 316,103 16,766 Coach Inc. 319,832 16,644 Omnicom Group Inc. 325,457 15,967 * Las Vegas Sands Corp. 369,967 15,620 Staples Inc. 781,513 15,177 * Bed Bath & Beyond Inc. 279,967 13,514 McGraw-Hill Cos. Inc. 331,714 13,070 Stanley Black & Decker Inc. 170,322 13,047 Starwood Hotels & Resorts Worldwide Inc. 205,771 11,959 * Netflix Inc. 47,999 11,392 Marriott International Inc. Class A 314,465 11,189 Macy's Inc. 456,532 11,075 Wynn Resorts Ltd. 87,036 11,075 Harley-Davidson Inc. 254,156 10,799 Gap Inc. 468,102 10,607 Best Buy Co. Inc. 364,935 10,481 Fortune Brands Inc. 164,867 10,204 * Liberty Media Corp. - Interactive 613,994 9,848 Limited Brands Inc. 298,651 9,820 * BorgWarner Inc. 122,736 9,781 Mattel Inc. 387,282 9,655 Ross Stores Inc. 129,995 9,245 VF Corp. 93,719 9,234 Virgin Media Inc. 331,225 9,205 Cablevision Systems Corp. Class A 265,437 9,187 Genuine Parts Co. 170,198 9,129 * Chipotle Mexican Grill Inc. Class A 33,398 9,097 * O'Reilly Automotive Inc. 150,624 8,655 Polo Ralph Lauren Corp. Class A 69,234 8,561 Nordstrom Inc. 188,719 8,470 Tiffany & Co. 136,371 8,379 JC Penney Co. Inc. 230,526 8,278 * AutoZone Inc. 28,892 7,904 * CarMax Inc. 242,615 7,788 * Dollar Tree Inc. 135,142 7,503 Autoliv Inc. 95,871 7,117 * Sirius XM Radio Inc. 4,253,479 7,061 Darden Restaurants Inc. 142,549 7,003 Whirlpool Corp. 81,970 6,997 Interpublic Group of Cos. Inc. 527,480 6,630 Family Dollar Stores Inc. 129,070 6,624 * Royal Caribbean Cruises Ltd. 150,979 6,229 Hasbro Inc. 132,235 6,194 * TRW Automotive Holdings Corp. 112,181 6,179 Wyndham Worldwide Corp. 189,044 6,014 * Apollo Group Inc. Class A 143,706 5,994 Newell Rubbermaid Inc. 313,261 5,993 Advance Auto Parts Inc. 90,773 5,957 * Discovery Communications Inc. Class A 148,135 5,911 Abercrombie & Fitch Co. 95,629 5,613 H&R Block Inc. 333,345 5,580 * Liberty Media Corp. - Capital 75,053 5,529 * DISH Network Corp. Class A 222,048 5,409 Lear Corp. 109,585 5,355 * Discovery Communications Inc. 151,754 5,343 * Liberty Global Inc. Class A 128,726 5,331 * Fossil Inc. 56,240 5,267 International Game Technology 321,700 5,221 PetSmart Inc. 126,900 5,197 Scripps Networks Interactive Inc. Class A 98,713 4,945 Expedia Inc. 217,730 4,934 Comcast Corp. Class A Special Shares 209,395 4,862 * MGM Resorts International 365,838 4,811 * Lululemon Athletica Inc. 53,844 4,795 Tractor Supply Co. 78,676 4,710 * Liberty Global Inc. 117,662 4,705 Phillips-Van Heusen Corp. 71,963 4,680 Gentex Corp. 152,367 4,609 * NVR Inc. 5,821 4,401 * Signet Jewelers Ltd. 92,923 4,276 * Urban Outfitters Inc. 143,344 4,276 *,^ Garmin Ltd. 125,893 4,263 Williams-Sonoma Inc. 103,034 4,173 * Liberty Media Corp. - Starz 53,128 4,123 Tupperware Brands Corp. 68,650 4,099 * Panera Bread Co. Class A 31,316 3,977 * Dick's Sporting Goods Inc. 99,302 3,970 Gannett Co. Inc. 257,829 3,927 *,^ Sears Holdings Corp. 47,441 3,921 Leggett & Platt Inc. 158,933 3,894 * Mohawk Industries Inc. 63,378 3,876 Sotheby's 72,790 3,829 DeVry Inc. 68,441 3,769 * Goodyear Tire & Rubber Co. 251,115 3,762 DR Horton Inc. 311,242 3,626 * LKQ Corp. 148,809 3,586 * Deckers Outdoor Corp. 41,506 3,576 * Tempur-Pedic International Inc. 70,495 3,571 * Big Lots Inc. 82,016 3,562 Harman International Industries Inc. 75,398 3,530 Jarden Corp. 99,070 3,524 * GameStop Corp. Class A 156,241 3,519 * Dollar General Corp. 111,203 3,486 Foot Locker Inc. 169,358 3,340 American Eagle Outfitters Inc. 201,701 3,205 Polaris Industries Inc. 34,934 3,040 * Toll Brothers Inc. 153,477 3,034 Service Corp. International 266,458 2,947 Chico's FAS Inc. 192,455 2,868 * Hanesbrands Inc. 104,224 2,818 * Tenneco Inc. 65,040 2,761 * Warnaco Group Inc. 48,252 2,760 * Pulte Group Inc. 371,307 2,748 * Under Armour Inc. Class A 39,652 2,698 * Penn National Gaming Inc. 72,344 2,681 * Dana Holding Corp. 154,091 2,680 Lennar Corp. Class A 142,014 2,573 Washington Post Co. Class B 5,859 2,564 Guess? Inc. 64,953 2,556 Brinker International Inc. 100,492 2,542 Weight Watchers International Inc. 36,067 2,528 John Wiley & Sons Inc. Class A 49,191 2,501 * ITT Educational Services Inc. 34,471 2,487 Brunswick Corp. 96,254 2,448 * Aeropostale Inc. 100,571 2,446 Rent-A-Center Inc. 69,367 2,422 * Lamar Advertising Co. Class A 62,874 2,323 * WMS Industries Inc. 63,038 2,228 * Ascena Retail Group Inc. 68,393 2,217 * Bally Technologies Inc. 58,190 2,203 Aaron's Inc. 84,001 2,130 * DreamWorks Animation SKG Inc. Class A 76,043 2,124 * Hyatt Hotels Corp. Class A 48,420 2,084 * Career Education Corp. 88,700 2,015 Wolverine World Wide Inc. 53,274 1,986 Dillard's Inc. Class A 48,551 1,948 Strayer Education Inc. 14,732 1,922 RadioShack Corp. 123,423 1,853 * Cheesecake Factory Inc. 61,289 1,844 * ANN Inc. 63,288 1,842 Wendy's/Arby's Group Inc. Class A 365,881 1,840 * Madison Square Garden Inc. Class A 68,153 1,839 * Timberland Co. Class A 43,098 1,780 * Carter's Inc. 62,126 1,779 Six Flags Entertainment Corp. 24,081 1,734 * Ulta Salon Cosmetics & Fragrance Inc. 35,550 1,711 *,^ AutoNation Inc. 48,248 1,707 * Iconix Brand Group Inc. 79,438 1,706 * CROCS Inc. 95,001 1,695 * Saks Inc. 149,598 1,692 * Valassis Communications Inc. 54,096 1,576 Cooper Tire & Rubber Co. 60,288 1,552 * JOS A Bank Clothiers Inc. 30,100 1,531 * Sally Beauty Holdings Inc. 109,146 1,529 * Life Time Fitness Inc. 40,929 1,527 * Collective Brands Inc. 70,457 1,520 * Vail Resorts Inc. 31,175 1,520 * Live Nation Entertainment Inc. 150,513 1,505 * Coinstar Inc. 32,502 1,493 Men's Wearhouse Inc. 54,389 1,472 Hillenbrand Inc. 67,759 1,457 Cinemark Holdings Inc. 74,154 1,435 Thor Industries Inc. 42,922 1,432 Morningstar Inc. 24,342 1,421 * HSN Inc. 43,951 1,408 CTC Media Inc. 59,610 1,405 * Office Depot Inc. 302,902 1,402 * Orient-Express Hotels Ltd. Class A 109,404 1,353 * New York Times Co. Class A 142,038 1,345 Meredith Corp. 39,611 1,344 * Childrens Place Retail Stores Inc. 26,519 1,321 Jones Group Inc. 95,165 1,309 Pool Corp. 54,040 1,303 * Pier 1 Imports Inc. 128,076 1,300 * Jack in the Box Inc. 57,178 1,297 * Steven Madden Ltd. 27,260 1,279 * Gaylord Entertainment Co. 36,676 1,272 Choice Hotels International Inc. 32,651 1,269 Cracker Barrel Old Country Store Inc. 25,409 1,249 Regal Entertainment Group Class A 92,426 1,248 *,^ Education Management Corp. 59,472 1,245 Matthews International Corp. Class A 32,240 1,243 Buckle Inc. 30,481 1,231 * BJ's Restaurants Inc. 30,713 1,208 * OfficeMax Inc. 92,842 1,201 * Belo Corp. Class A 135,678 1,195 * Shutterfly Inc. 22,480 1,177 MDC Holdings Inc. 46,152 1,170 PF Chang's China Bistro Inc. 25,237 1,166 * Hibbett Sports Inc. 32,484 1,163 Finish Line Inc. Class A 58,552 1,162 * American Axle & Manufacturing Holdings Inc. 90,234 1,136 Arbitron Inc. 28,323 1,134 Regis Corp. 62,779 1,114 * Cabela's Inc. 43,688 1,093 Bob Evans Farms Inc. 32,999 1,076 National CineMedia Inc. 57,008 1,064 * 99 Cents Only Stores 54,016 1,059 KB Home 83,647 1,041 Group 1 Automotive Inc. 24,175 1,035 * Buffalo Wild Wings Inc. 18,593 1,012 *,^ Blue Nile Inc. 18,588 1,004 Scholastic Corp. 36,542 988 CEC Entertainment Inc. 25,924 978 *,^ Tesla Motors Inc. 35,309 978 * G-III Apparel Group Ltd. 25,713 966 * American Public Education Inc. 23,512 951 * Clear Channel Outdoor Holdings Inc. Class A 64,944 945 Ethan Allen Interiors Inc. 42,708 935 * Ascent Media Corp. Class A 19,112 934 * Maidenform Brands Inc. 32,441 927 * Asbury Automotive Group Inc. 49,704 919 * Eastman Kodak Co. 283,790 917 American Greetings Corp. Class A 38,810 916 International Speedway Corp. Class A 28,380 846 * Capella Education Co. 16,695 831 * Penske Automotive Group Inc. 41,077 822 * Skechers U.S.A. Inc. Class A 39,277 807 * Charming Shoppes Inc. 188,442 803 * Pre-Paid Legal Services Inc. 11,972 790 * Pinnacle Entertainment Inc. 57,217 779 Ameristar Casinos Inc. 43,335 769 * Domino's Pizza Inc. 41,643 767 Brown Shoe Co. Inc. 62,405 763 Cato Corp. Class A 31,022 760 * AFC Enterprises Inc. 49,698 752 Churchill Downs Inc. 17,975 746 * Genesco Inc. 18,359 738 * DineEquity Inc. 13,346 734 Ryland Group Inc. 45,849 729 Stewart Enterprises Inc. Class A 94,464 722 Monro Muffler Brake Inc. 21,852 721 * Exide Technologies 64,324 719 * Helen of Troy Ltd. 24,282 714 * California Pizza Kitchen Inc. 41,947 708 Texas Roadhouse Inc. Class A 41,587 707 Columbia Sportswear Co. 11,859 705 * Meritage Homes Corp. 29,183 704 * Liz Claiborne Inc. 127,675 688 * Papa John's International Inc. 21,478 680 * Amerigon Inc. 44,193 675 * iRobot Corp. 20,281 667 * Fuel Systems Solutions Inc. 21,923 662 * Denny's Corp. 159,696 648 * Peet's Coffee & Tea Inc. 13,434 646 * Scientific Games Corp. Class A 73,485 642 * Federal-Mogul Corp. 25,441 633 * Lions Gate Entertainment Corp. 100,404 628 * Modine Manufacturing Co. 38,574 623 * Krispy Kreme Doughnuts Inc. 85,520 602 Harte-Hanks Inc. 48,735 580 * K12 Inc. 16,985 572 * Boyd Gaming Corp. 60,079 563 * Retail Ventures Inc. 32,542 561 * Steiner Leisure Ltd. 12,129 561 Standard Motor Products Inc. 40,489 560 * Vitamin Shoppe Inc. 16,518 559 * Dorman Products Inc. 12,823 540 Universal Technical Institute Inc. 27,733 539 * Sonic Corp. 59,390 537 * Ruby Tuesday Inc. 40,750 534 Bebe Stores Inc. 90,948 532 * Cavco Industries Inc. 11,734 530 * America's Car-Mart Inc. 20,468 528 Callaway Golf Co. 76,603 522 * RC2 Corp. 18,451 518 * K-Swiss Inc. Class A 45,554 513 Drew Industries Inc. 22,837 510 * Cost Plus Inc. 51,667 507 Big 5 Sporting Goods Corp. 42,380 505 Oxford Industries Inc. 14,490 495 * Arctic Cat Inc. 31,839 495 * Interval Leisure Group Inc. 30,236 494 Fred's Inc. Class A 36,958 492 * Biglari Holdings Inc. 1,143 484 Christopher & Banks Corp. 73,023 473 * AH Belo Corp. Class A 55,844 467 * Jakks Pacific Inc. 23,980 464 Nutrisystem Inc. 31,898 462 * True Religion Apparel Inc. 19,573 459 * Beazer Homes USA Inc. 98,327 449 PEP Boys-Manny Moe & Jack 35,284 448 Stage Stores Inc. 22,963 441 * Quiksilver Inc. 96,361 426 *,^ Corinthian Colleges Inc. 95,980 424 Barnes & Noble Inc. 46,113 424 Haverty Furniture Cos. Inc. 31,885 423 * La-Z-Boy Inc. 44,072 421 * Winnebago Industries Inc. 31,287 418 * DSW Inc. Class A 10,394 415 * Unifi Inc. 23,842 405 * Talbots Inc. 67,094 405 Blyth Inc. 12,331 401 * Citi Trends Inc. 17,941 400 CPI Corp. 17,641 397 * Select Comfort Corp. 32,505 392 * Audiovox Corp. Class A 47,891 383 * Red Robin Gourmet Burgers Inc. 14,159 381 Volcom Inc. 20,445 379 * Lumber Liquidators Holdings Inc. 14,937 373 Cherokee Inc. 21,485 371 * Drugstore.Com Inc. 96,159 370 * Standard Pacific Corp. 97,895 365 * Overstock.com Inc. 23,182 364 Superior Industries International Inc. 14,209 364 * Perry Ellis International Inc. 13,151 362 Lennar Corp. Class B 24,500 359 HOT Topic Inc. 62,995 359 * Zumiez Inc. 13,494 357 * MarineMax Inc. 34,846 344 * Rue21 Inc. 11,899 343 * Shuffle Master Inc. 31,660 338 * Pacific Sunwear of California Inc. 93,474 337 * Fisher Communications Inc. 10,687 332 Express Inc. 16,932 331 * Knology Inc. 25,606 331 *,^ Hovnanian Enterprises Inc. Class A 92,444 326 * Benihana Inc. Class A 38,200 323 * Carriage Services Inc. Class A 58,072 320 CSS Industries Inc. 16,895 318 Lithia Motors Inc. Class A 21,796 318 PetMed Express Inc. 19,945 316 * Build-A-Bear Workshop Inc. 52,045 315 Sinclair Broadcast Group Inc. Class A 24,888 312 * Marine Products Corp. 39,051 310 * Wet Seal Inc. Class A 70,168 300 Sonic Automotive Inc. Class A 21,082 295 * Journal Communications Inc. Class A 47,472 285 * Movado Group Inc. 19,384 285 * O'Charleys Inc. 47,590 284 * Bon-Ton Stores Inc. 17,799 276 *,^ Cumulus Media Inc. Class A 63,550 276 * Entercom Communications Corp. Class A 24,900 274 Lincoln Educational Services Corp. 17,032 271 * Bluegreen Corp. 65,697 270 * Bassett Furniture Industries Inc. 34,218 269 * Casual Male Retail Group Inc. 54,572 268 * Kirkland's Inc. 17,249 266 Ambassadors Group Inc. 24,275 266 Stein Mart Inc. 26,281 266 * Valuevision Media Inc. Class A 40,501 258 * Morgans Hotel Group Co. 26,141 256 * Isle of Capri Casinos Inc. 26,227 249 * Leapfrog Enterprises Inc. 57,625 249 Sturm Ruger & Co. Inc. 10,708 246 * Tuesday Morning Corp. 48,114 236 World Wrestling Entertainment Inc. Class A 18,303 230 *,^ Bridgepoint Education Inc. 13,241 226 * Core-Mark Holding Co. Inc. 6,821 225 Speedway Motorsports Inc. 13,806 221 * Furniture Brands International Inc. 46,692 212 *,^ China Automotive Systems Inc. 23,950 212 * Systemax Inc. 15,552 210 * EW Scripps Co. Class A 21,194 210 * Coldwater Creek Inc. 78,742 208 * AC Moore Arts & Crafts Inc. 74,021 203 * Carmike Cinemas Inc. 28,337 203 * Nautilus Inc. 69,718 201 Books-A-Million Inc. 48,683 201 * Kid Brands Inc. 27,010 199 * Universal Electronics Inc. 6,476 191 * Steinway Musical Instruments Inc. 8,226 183 * Kenneth Cole Productions Inc. Class A 13,909 180 Destination Maternity Corp. 7,784 180 Marcus Corp. 16,202 177 * Entravision Communications Corp. Class A 64,615 175 * 1-800-Flowers.com Inc. Class A 52,796 174 * Brookfield Homes Corp. 18,290 172 * Grand Canyon Education Inc. 11,819 171 * Town Sports International Holdings Inc. 33,684 170 * Cache Inc. 36,970 170 * Warner Music Group Corp. 25,038 170 Shiloh Industries Inc. 14,402 168 * ChinaCast Education Corp. 26,714 168 Gaiam Inc. Class A 24,536 162 * Global Traffic Network Inc. 12,788 159 Strattec Security Corp. 4,751 159 Learning Tree International Inc. 17,928 158 * McClatchy Co. Class A 45,878 156 * CKX Inc. 36,962 156 * Rentrak Corp. 5,681 153 * New York & Co. Inc. 21,025 147 * hhgregg Inc. 10,524 141 * Luby's Inc. 26,003 138 * Multimedia Games Inc. 23,448 134 * Stoneridge Inc. 9,035 132 * Caribou Coffee Co. Inc. 12,636 129 * Martha Stewart Living Omnimedia Class A 34,157 127 * M/I Homes Inc. 8,310 125 *,^ Conn's Inc. 27,772 124 * Cosi Inc. 95,907 118 News Corp. Class B 6,073 113 * Shoe Carnival Inc. 3,885 109 * Zale Corp. 27,104 108 * Beasley Broadcasting Group Inc. Class A 14,480 106 * Geeknet Inc. 3,963 105 * Media General Inc. Class A 15,014 103 Dover Downs Gaming & Entertainment Inc. 28,574 103 * West Marine Inc. 9,785 102 * Gray Television Inc. 49,174 102 Hooker Furniture Corp. 8,480 101 * Smith & Wesson Holding Corp. 27,455 97 * dELiA*s Inc. 53,604 96 * Midas Inc. 12,009 92 PRIMEDIA Inc. 17,701 86 * Monarch Casino & Resort Inc. 8,199 85 Weyco Group Inc. 3,477 85 * Stanley Furniture Co. Inc. 15,291 84 * Lee Enterprises Inc. 29,385 79 * LodgeNet Interactive Corp. 21,301 78 * Harris Interactive Inc. 73,355 72 Spartan Motors Inc. 10,244 70 Flexsteel Industries 4,539 69 * Carrols Restaurant Group Inc. 7,396 69 Skyline Corp. 3,395 68 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 15,407 67 * Century Casinos Inc. 21,680 65 * Jamba Inc. 29,276 64 * Navarre Corp. 33,043 63 Einstein Noah Restaurant Group Inc. 3,800 62 Escalade Inc. 10,787 60 * LIN TV Corp. Class A 9,843 58 * Lifetime Brands Inc. 3,862 58 ^ Deer Consumer Products Inc. 7,949 58 * Delta Apparel Inc. 3,566 51 * Dixie Group Inc. 10,754 50 * Sealy Corp. 19,540 50 * Red Lion Hotels Corp. 6,001 49 * Libbey Inc. 2,920 48 * Johnson Outdoors Inc. Class A 3,043 46 * Radio One Inc. 22,730 44 * Emerson Radio Corp. 17,970 43 * Benihana Inc. Class A 5,006 43 *,^ Jackson Hewitt Tax Service Inc. 68,936 41 * MTR Gaming Group Inc. 14,610 39 * TravelCenters of America LLC 5,100 39 * Bidz.com Inc. 25,690 38 * Heelys Inc. 16,482 38 Collectors Universe 2,637 37 * Famous Dave's Of America Inc. 3,756 37 Salem Communications Corp. Class A 9,336 35 * SuperMedia Inc. 5,398 34 * McCormick & Schmick's Seafood Restaurants Inc. 4,605 33 *,^ Wonder Auto Technology Inc. 5,838 32 * US Auto Parts Network Inc. 3,601 31 * Reading International Inc. Class A 6,019 30 * American Apparel Inc. 31,165 30 * Saga Communications Inc. Class A 852 30 * Orbitz Worldwide Inc. 8,037 29 * Duckwall-ALCO Stores Inc. 2,176 28 * Nexstar Broadcasting Group Inc. Class A 3,078 27 * Atrinsic Inc. 6,292 23 * Dex One Corp. 4,578 22 * Hallwood Group Inc. 804 21 * Culp Inc. 2,263 21 * Hastings Entertainment Inc. 4,244 20 * Entertainment Gaming Asia Inc. 54,853 19 * Daily Journal Corp. 264 19 * Archipelago Learning Inc. 2,000 17 * Spanish Broadcasting System Inc. 17,056 16 * Trans World Entertainment Corp. 8,958 15 Outdoor Channel Holdings Inc. 1,761 13 * Princeton Review Inc. 32,613 12 * Hollywood Media Corp. 6,461 12 * Empire Resorts Inc. 17,700 11 * Canterbury Park Holding Corp. 818 10 * Ruth's Hospitality Group Inc. 1,749 9 * Dover Motorsports Inc. 4,509 9 * Lakes Entertainment Inc. 2,747 7 * China Education Alliance Inc. 5,200 7 Educational Development Corp. 1,122 7 * Great Wolf Resorts Inc. 2,551 5 * Radio One Inc. Class A 1,680 3 * Forward Industries Inc. 557 2 Gaming Partners International Corp. 309 2 Mac-Gray Corp. 82 1 * Crown Media Holdings Inc. Class A 400 1 * China MediaExpress Holdings Inc. 74 1 * Vitacost.com Inc. 123 1 * Rick's Cabaret International Inc. 64 1 * Cambium Learning Group Inc. 200 1 Frisch's Restaurants Inc. 29 1 * Premier Exhibitions Inc. 319 1 * NIVS IntelliMedia Technology Group Inc. 231 1 * Universal Travel Group 118 1 * Nobel Learning Communities Inc. 51 1 * Morton's Restaurant Group Inc. 62  * SORL Auto Parts Inc. 57  * Joe's Jeans Inc. 260  * VCG Holding Corp. 85  * Tandy Brands Accessories Inc. 42  * Sport Chalet Inc. Class A 37  * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 332  * SPAR Group Inc. 29  * Private Media Group Inc. 69  * Sport Chalet Inc. Class B 5  Consumer Staples (8.7%) Procter & Gamble Co. 3,021,374 186,117 Coca-Cola Co. 2,255,663 149,663 Philip Morris International Inc. 1,958,420 128,531 PepsiCo Inc. 1,710,634 110,182 Wal-Mart Stores Inc. 2,114,573 110,064 Kraft Foods Inc. 1,885,374 59,125 Altria Group Inc. 2,253,571 58,660 CVS Caremark Corp. 1,466,596 50,334 Colgate-Palmolive Co. 520,931 42,070 Walgreen Co. 999,180 40,107 Costco Wholesale Corp. 466,628 34,213 Kimberly-Clark Corp. 440,611 28,759 General Mills Inc. 691,940 25,290 Archer-Daniels-Midland Co. 690,332 24,859 Sysco Corp. 632,214 17,512 HJ Heinz Co. 346,565 16,919 Kroger Co. 654,669 15,692 Lorillard Inc. 161,395 15,334 Kellogg Co. 278,445 15,030 Reynolds American Inc. 378,036 13,432 Mead Johnson Nutrition Co. 220,980 12,801 Avon Products Inc. 463,787 12,541 Estee Lauder Cos. Inc. Class A 122,392 11,794 Sara Lee Corp. 656,227 11,596 ConAgra Foods Inc. 474,624 11,272 Bunge Ltd. 148,724 10,757 Clorox Co. 150,503 10,546 Whole Foods Market Inc. 158,819 10,466 Coca-Cola Enterprises Inc. 366,035 9,993 Safeway Inc. 402,775 9,481 Hershey Co. 171,161 9,303 JM Smucker Co. 129,098 9,216 Dr Pepper Snapple Group Inc. 245,407 9,119 Molson Coors Brewing Co. Class B 175,226 8,216 * Green Mountain Coffee Roasters Inc. 121,145 7,827 Campbell Soup Co. 217,354 7,197 McCormick & Co. Inc. 130,237 6,229 Church & Dwight Co. Inc. 76,795 6,093 Tyson Foods Inc. Class A 316,385 6,071 Brown-Forman Corp. Class B 87,076 5,947 Herbalife Ltd. 63,889 5,198 * Energizer Holdings Inc. 72,353 5,149 * Hansen Natural Corp. 81,689 4,920 Hormel Foods Corp. 158,704 4,418 Corn Products International Inc. 82,022 4,250 * Constellation Brands Inc. Class A 204,062 4,138 * Ralcorp Holdings Inc. 59,585 4,077 * Smithfield Foods Inc. 162,400 3,907 Alberto-Culver Co. Class B 96,740 3,606 * BJ's Wholesale Club Inc. 58,927 2,877 Flowers Foods Inc. 89,732 2,443 * United Natural Foods Inc. 49,600 2,223 * TreeHouse Foods Inc. 38,556 2,193 SUPERVALU Inc. 231,855 2,070 * Dean Foods Co. 198,324 1,983 * Darling International Inc. 126,605 1,946 Nu Skin Enterprises Inc. Class A 61,153 1,758 Ruddick Corp. 44,983 1,736 Casey's General Stores Inc. 41,462 1,617 * Hain Celestial Group Inc. 46,622 1,505 Diamond Foods Inc. 24,189 1,350 Lancaster Colony Corp. 21,504 1,303 Andersons Inc. 26,156 1,274 Fresh Del Monte Produce Inc. 46,145 1,205 Universal Corp. 25,814 1,124 Sanderson Farms Inc. 23,872 1,096 B&G Foods Inc. Class A 48,853 917 ^ Vector Group Ltd. 50,061 866 * Boston Beer Co. Inc. Class A 9,042 838 * Central European Distribution Corp. 72,662 825 * Elizabeth Arden Inc. 25,827 775 Tootsie Roll Industries Inc. 27,274 774 J&J Snack Foods Corp. 16,388 771 * Chiquita Brands International Inc. 49,189 755 * Rite Aid Corp. 658,638 698 Cal-Maine Foods Inc. 22,681 669 Coca-Cola Bottling Co. Consolidated 9,380 627 WD-40 Co. 13,924 590 Inter Parfums Inc. 31,173 577 * Prestige Brands Holdings Inc. 49,573 570 Snyders-Lance Inc. 28,320 562 *,^ Star Scientific Inc. 116,487 529 Nash Finch Co. 13,444 510 * Pantry Inc. 33,815 502 * Heckmann Corp. 74,391 487 * Medifast Inc. 24,296 480 * Winn-Dixie Stores Inc. 63,563 454 Pricesmart Inc. 12,287 450 * Central Garden and Pet Co. Class A 47,276 435 Ingles Markets Inc. Class A 21,746 431 * Omega Protein Corp. 31,783 429 Weis Markets Inc. 10,217 413 Alico Inc. 14,686 393 * Central Garden and Pet Co. 41,205 363 * Pilgrim's Pride Corp. 46,030 355 * Alliance One International Inc. 82,063 330 * Dole Food Co. Inc. 21,526 293 * Smart Balance Inc. 60,880 279 * John B. Sanfilippo & Son Inc. 22,171 259 * Zhongpin Inc. 15,731 239 * Susser Holdings Corp. 16,539 217 *,^ Feihe International Inc. 24,943 215 Spartan Stores Inc. 13,343 197 Farmer Bros Co. 14,418 175 * Revlon Inc. Class A 10,562 168 * Lifeway Foods Inc. 15,345 160 * USANA Health Sciences Inc. 4,633 160 National Beverage Corp. 11,383 156 * American Oriental Bioengineering Inc. 98,427 147 Griffin Land & Nurseries Inc. 4,356 140 * Harbinger Group Inc. 26,771 140 Imperial Sugar Co. 10,290 137 * Overhill Farms Inc. 22,256 136 Oil-Dri Corp. of America 4,907 105 * Reddy Ice Holdings Inc. 29,622 89 * Mannatech Inc. 47,134 77 * Physicians Formula Holdings Inc. 16,081 76 * Parlux Fragrances Inc. 23,537 74 MGP Ingredients Inc. 8,302 72 Schiff Nutrition International Inc. 7,078 65 * Jones Soda Co. 50,435 62 * Inventure Foods Inc. 15,484 60 * Nutraceutical International Corp. 2,978 45 Female Health Co. 8,917 45 * HQ Sustainable Maritime Industries Inc. 12,113 37 *,^ China Marine Food Group Ltd. 9,000 35 Limoneira Co. 1,183 28 * Seneca Foods Corp. Class A 857 26 Bridgford Foods Corp. 2,030 23 Reliv International Inc. 10,512 22 Calavo Growers Inc. 779 17 * China-Biotics Inc. 1,483 12 Orchids Paper Products Co. 926 11 Tasty Baking Co. 4,748 9 Village Super Market Inc. Class A 242 7 * AgFeed Industries Inc. 260 1 * China Sky One Medical Inc. 81  * Crystal Rock Holdings Inc. 80  Energy (12.4%) Exxon Mobil Corp. 5,442,863 457,908 Chevron Corp. 2,172,190 233,358 Schlumberger Ltd. 1,472,685 137,343 ConocoPhillips 1,506,475 120,307 Occidental Petroleum Corp. 877,036 91,641 Apache Corp. 412,284 53,976 Halliburton Co. 981,680 48,927 Anadarko Petroleum Corp. 534,875 43,817 Marathon Oil Corp. 766,210 40,847 Devon Energy Corp. 442,828 40,638 National Oilwell Varco Inc. 452,875 35,899 Baker Hughes Inc. 465,432 34,177 EOG Resources Inc. 274,156 32,490 Hess Corp. 327,479 27,904 Chesapeake Energy Corp. 706,571 23,684 Peabody Energy Corp. 291,344 20,965 Williams Cos. Inc. 631,857 19,701 Spectra Energy Corp. 700,475 19,039 Noble Energy Inc. 188,988 18,266 Valero Energy Corp. 611,844 18,245 * Weatherford International Ltd. 801,170 18,106 * Southwestern Energy Co. 374,744 16,103 * Cameron International Corp. 262,053 14,963 Murphy Oil Corp. 197,484 14,499 El Paso Corp. 760,913 13,696 Consol Energy Inc. 244,003 13,086 Pioneer Natural Resources Co. 125,595 12,801 Noble Corp. 272,618 12,437 * FMC Technologies Inc. 129,304 12,217 * Concho Resources Inc. 102,419 10,990 * Newfield Exploration Co. 144,471 10,981 Cimarex Energy Co. 91,371 10,530 Range Resources Corp. 172,943 10,110 * Denbury Resources Inc. 410,270 10,011 * Nabors Industries Ltd. 308,403 9,369 * Whiting Petroleum Corp. 126,385 9,283 * Pride International Inc. 190,379 8,177 * Ultra Petroleum Corp. 164,515 8,102 * Petrohawk Energy Corp. 326,398 8,010 Helmerich & Payne Inc. 114,511 7,866 * Alpha Natural Resources Inc. 129,929 7,714 QEP Resources Inc. 189,538 7,684 EQT Corp. 153,055 7,637 Massey Energy Co. 104,717 7,158 * McDermott International Inc. 253,037 6,425 Arch Coal Inc. 176,113 6,347 * Rowan Cos. Inc. 136,197 6,017 Cabot Oil & Gas Corp. 112,139 5,940 Sunoco Inc. 130,098 5,931 * Kinder Morgan Management LLC 89,630 5,879 Diamond Offshore Drilling Inc. 75,051 5,831 * Plains Exploration & Production Co. 151,192 5,478 * Oceaneering International Inc. 58,636 5,245 * SandRidge Energy Inc. 393,991 5,043 SM Energy Co. 67,961 5,042 Core Laboratories NV 48,753 4,981 Patterson-UTI Energy Inc. 166,307 4,888 * Brigham Exploration Co. 126,955 4,720 * Dresser-Rand Group Inc. 87,321 4,682 * Forest Oil Corp. 116,710 4,415 * Tesoro Corp. 155,088 4,161 * Oil States International Inc. 54,547 4,153 EXCO Resources Inc. 195,776 4,045 Southern Union Co. 128,552 3,679 * Superior Energy Services Inc. 85,648 3,512 Holly Corp. 57,649 3,503 * Continental Resources Inc. 48,373 3,457 Frontier Oil Corp. 114,764 3,365 Tidewater Inc. 55,898 3,345 * Kinder Morgan Inc. 103,504 3,068 Lufkin Industries Inc. 32,777 3,064 CARBO Ceramics Inc. 21,281 3,003 * Atwood Oceanics Inc. 63,213 2,935 World Fuel Services Corp. 70,847 2,877 * Unit Corp. 44,369 2,749 Berry Petroleum Co. Class A 54,313 2,740 * Dril-Quip Inc. 34,407 2,719 * Rosetta Resources Inc. 57,146 2,717 * Patriot Coal Corp. 99,130 2,561 * Energy XXI Bermuda Ltd. 72,752 2,481 * Key Energy Services Inc. 154,051 2,395 * Gran Tierra Energy Inc. 280,550 2,264 * Complete Production Services Inc. 67,967 2,162 * International Coal Group Inc. 189,475 2,141 SEACOR Holdings Inc. 22,026 2,037 * CVR Energy Inc. 86,022 1,992 * Swift Energy Co. 45,502 1,942 * Helix Energy Solutions Group Inc. 108,653 1,869 * Quicksilver Resources Inc. 130,010 1,860 * Bristow Group Inc. 37,339 1,766 * Oasis Petroleum Inc. 55,552 1,757 * McMoRan Exploration Co. 98,134 1,738 * Bill Barrett Corp. 43,078 1,719 * Cobalt International Energy Inc. 96,859 1,628 * Stone Energy Corp. 47,855 1,597 * Comstock Resources Inc. 51,576 1,596 * Northern Oil and Gas Inc. 59,084 1,578 * ION Geophysical Corp. 123,953 1,573 * Exterran Holdings Inc. 65,218 1,548 * Carrizo Oil & Gas Inc. 39,710 1,466 * Global Industries Ltd. 147,855 1,447 * Gulfport Energy Corp. 38,228 1,382 * Cloud Peak Energy Inc. 62,292 1,345 * Tetra Technologies Inc. 82,556 1,271 * Clayton Williams Energy Inc. 11,608 1,227 * Kodiak Oil & Gas Corp. 178,938 1,199 * Approach Resources Inc. 35,627 1,197 * Petroleum Development Corp. 24,826 1,192 * Gulfmark Offshore Inc. 25,931 1,154 *,^ ATP Oil & Gas Corp. 63,177 1,144 Penn Virginia Corp. 65,491 1,111 * Enbridge Energy Management LLC 16,897 1,063 * Hercules Offshore Inc. 159,224 1,052 *,^ Clean Energy Fuels Corp. 63,780 1,045 * Basic Energy Services Inc. 40,277 1,027 Overseas Shipholding Group Inc. 31,496 1,012 * James River Coal Co. 41,211 996 * Pioneer Drilling Co. 69,214 955 Contango Oil & Gas Co. 14,203 898 * Abraxas Petroleum Corp. 151,986 889 * Cal Dive International Inc. 126,907 886 RPC Inc. 34,723 879 * Western Refining Inc. 51,478 873 * Parker Drilling Co. 123,807 855 * Harvest Natural Resources Inc. 55,304 843 W&T Offshore Inc. 35,424 807 * Newpark Resources Inc. 102,377 805 * Vaalco Energy Inc. 103,505 803 * Hornbeck Offshore Services Inc. 24,722 763 * Bronco Drilling Co. Inc. 59,619 674 Gulf Island Fabrication Inc. 20,136 648 *,^ BPZ Resources Inc. 121,058 643 * Goodrich Petroleum Corp. 27,255 606 * Callon Petroleum Co. 77,714 604 Delek US Holdings Inc. 44,324 601 * FX Energy Inc. 70,041 586 * Matrix Service Co. 40,718 566 Alon USA Energy Inc. 40,554 556 * Dawson Geophysical Co. 12,179 534 Crosstex Energy Inc. 50,376 501 * Resolute Energy Corp. 27,005 490 * USEC Inc. 110,834 488 * Petroquest Energy Inc. 44,148 413 * Energy Partners Ltd. 22,353 402 * GMX Resources Inc. 64,672 399 General Maritime Corp. 184,620 378 *,^ Hyperdynamics Corp. 81,118 375 * Venoco Inc. 21,854 373 * Tesco Corp. 16,404 360 *,^ L&L Energy Inc. 51,466 356 * Oilsands Quest Inc. 713,886 343 * Endeavour International Corp. 25,808 328 * Willbros Group Inc. 29,763 325 * OYO Geospace Corp. 3,275 323 * Delta Petroleum Corp. 336,316 306 * Cheniere Energy Inc. 31,872 297 * Natural Gas Services Group Inc. 16,485 293 * Georesources Inc. 7,988 250 * CREDO Petroleum Corp. 19,272 246 * Bolt Technology Corp. 15,395 208 * Toreador Resources Corp. 18,622 201 * Rex Energy Corp. 16,544 193 * Warren Resources Inc. 37,647 192 * Double Eagle Petroleum Co. 21,047 192 * PHI Inc. 7,055 156 *,^ Magnum Hunter Resources Corp. 17,802 153 * Gastar Exploration Ltd. 28,318 138 * Westmoreland Coal Co. 9,078 133 * Geokinetics Inc. 15,585 131 Adams Resources & Energy Inc. 4,551 130 *,^ Evergreen Energy Inc. 40,683 126 * Union Drilling Inc. 12,160 125 * ENGlobal Corp. 26,662 121 * Mitcham Industries Inc. 7,173 98 * CAMAC Energy Inc. 52,382 79 * Rentech Inc. 58,126 73 * Green Plains Renewable Energy Inc. 5,716 69 * REX American Resources Corp. 4,267 68 * Syntroleum Corp. 28,793 65 * Uranium Energy Corp. 14,828 59 * Vantage Drilling Co. 31,079 56 * Gasco Energy Inc. 117,639 55 Panhandle Oil and Gas Inc. Class A 1,562 49 * HKN Inc. 16,394 48 * Evolution Petroleum Corp. 5,751 45 *,^ Cano Petroleum Inc. 49,785 26 Houston American Energy Corp. 1,127 17 *,^ Pacific Ethanol Inc. 27,374 17 * Uranium Resources Inc. 8,178 17 * Barnwell Industries Inc. 2,036 15 *,^ Sulphco Inc. 97,690 14 * GeoGlobal Resources Inc. 19,882 13 * HKN Inc. Rights Exp. 04/07/2011 12,263 12 * Verenium Corp. 2,972 9 * RAM Energy Resources Inc. 4,137 9 * Atlas Energy Inc. Escrow 82,734 8 * China Integrated Energy Inc. 2,388 6 * TGC Industries Inc. 408 3 * Global Geophysical Services Inc. 133 2 * Uranerz Energy Corp. 381 1 * China North East Petroleum Holdings Ltd. 134 1 * Isramco Inc. 8 1 * BMB Munai Inc. 326  * GeoMet Inc. 161  * PrimeEnergy Corp. 10  * NGAS Resources Inc. 304  * Cubic Energy Inc. 223  * Tri-Valley Corp. 249  * GreenHunter Energy Inc. 41  Financials (16.0%) JPMorgan Chase & Co. 4,219,442 194,516 Wells Fargo & Co. 5,382,122 170,613 Bank of America Corp. 10,885,724 145,107 * Citigroup Inc. 31,356,479 138,596 Goldman Sachs Group Inc. 524,183 83,067 * Berkshire Hathaway Inc. Class B 887,576 74,228 US Bancorp 2,070,520 54,724 American Express Co. 1,169,377 52,856 MetLife Inc. 1,138,863 50,941 Morgan Stanley 1,469,639 40,151 Bank of New York Mellon Corp. 1,338,846 39,991 PNC Financial Services Group Inc. 567,456 35,744 Simon Property Group Inc. 316,137 33,877 Prudential Financial Inc. 521,650 32,123 Travelers Cos. Inc. 497,046 29,564 Aflac Inc. 509,222 26,877 Capital One Financial Corp. 493,699 25,653 State Street Corp. 542,477 24,379 ACE Ltd. 366,768 23,730 CME Group Inc. 72,408 21,835 Franklin Resources Inc. 169,211 21,165 BB&T Corp. 749,694 20,579 Chubb Corp. 329,518 20,203 Charles Schwab Corp. 1,097,477 19,788 BlackRock Inc. 95,205 19,137 T Rowe Price Group Inc. 277,044 18,401 Allstate Corp. 552,513 17,559 Marsh & McLennan Cos. Inc. 587,276 17,507 Public Storage 156,378 17,344 Equity Residential 307,360 17,338 AON Corp. 320,848 16,992 SunTrust Banks Inc. 578,805 16,693 HCP Inc. 433,877 16,461 Ameriprise Financial Inc. 267,921 16,365 Vornado Realty Trust 177,582 15,538 Loews Corp. 359,807 15,504 Annaly Capital Management Inc. 856,864 14,952 Progressive Corp. 681,155 14,393 Boston Properties Inc. 151,338 14,354 Weyerhaeuser Co. 579,100 14,246 Discover Financial Services 588,461 14,194 Fifth Third Bancorp 991,677 13,764 Invesco Ltd. 499,282 12,762 Host Hotels & Resorts Inc. 719,635 12,673 Hartford Financial Services Group Inc. 456,325 12,289 Northern Trust Corp. 235,206 11,937 Principal Financial Group Inc. 345,732 11,101 AvalonBay Communities Inc. 92,016 11,049 Lincoln National Corp. 341,861 10,270 NYSE Euronext 282,001 9,918 Regions Financial Corp. 1,355,798 9,843 ProLogis 614,891 9,826 Health Care REIT Inc. 185,707 9,738 Ventas Inc. 169,752 9,218 KeyCorp 1,027,519 9,124 Unum Group 342,718 8,996 * CIT Group Inc. 205,498 8,744 XL Group plc Class A 348,791 8,580 * CB Richard Ellis Group Inc. Class A 314,033 8,385 * IntercontinentalExchange Inc. 67,082 8,287 Kimco Realty Corp. 439,869 8,067 * SLM Corp. 524,114 8,019 M&T Bank Corp. 90,152 7,976 Leucadia National Corp. 210,075 7,886 New York Community Bancorp Inc. 448,409 7,740 Plum Creek Timber Co. Inc. 174,400 7,606 Willis Group Holdings plc 184,088 7,430 Moody's Corp. 214,869 7,286 General Growth Properties Inc. 467,885 7,243 * Genworth Financial Inc. Class A 528,376 7,112 Comerica Inc. 190,500 6,995 Macerich Co. 140,558 6,962 AMB Property Corp. 181,711 6,536 SL Green Realty Corp. 84,394 6,346 Huntington Bancshares Inc. 931,703 6,187 PartnerRe Ltd. 76,768 6,083 * Affiliated Managers Group Inc. 55,618 6,083 Legg Mason Inc. 165,069 5,957 Nationwide Health Properties Inc. 136,367 5,800 Torchmark Corp. 86,362 5,741 ^ Digital Realty Trust Inc. 97,621 5,676 Cincinnati Financial Corp. 166,849 5,473 Rayonier Inc. 87,345 5,442 Federal Realty Investment Trust 66,707 5,441 * Berkshire Hathaway Inc. Class A 43 5,388 Everest Re Group Ltd. 59,660 5,261 * Arch Capital Group Ltd. 53,014 5,258 TD Ameritrade Holding Corp. 248,808 5,193 People's United Financial Inc. 399,742 5,029 Hudson City Bancorp Inc. 514,234 4,978 Reinsurance Group of America Inc. Class A 79,080 4,965 UDR Inc. 196,554 4,790 Realty Income Corp. 136,253 4,762 Alexandria Real Estate Equities Inc. 60,078 4,684 Jones Lang LaSalle Inc. 46,203 4,608 WR Berkley Corp. 141,719 4,565 * MSCI Inc. Class A 121,746 4,483 Assurant Inc. 115,684 4,455 Axis Capital Holdings Ltd. 127,484 4,452 Zions Bancorporation 191,994 4,427 Chimera Investment Corp. 1,092,640 4,327 Marshall & Ilsley Corp. 541,345 4,325 Camden Property Trust 74,612 4,239 Essex Property Trust Inc. 33,955 4,210 * Markel Corp. 10,021 4,153 Raymond James Financial Inc. 107,881 4,125 Eaton Vance Corp. 127,557 4,112 RenaissanceRe Holdings Ltd. 59,593 4,111 Liberty Property Trust 124,165 4,085 American Capital Agency Corp. 133,951 3,903 HCC Insurance Holdings Inc. 124,356 3,894 Regency Centers Corp. 88,814 3,862 Duke Realty Corp. 273,214 3,828 Waddell & Reed Financial Inc. Class A 92,893 3,772 * E*Trade Financial Corp. 239,664 3,746 Ares Capital Corp. 220,058 3,719 * American Capital Ltd. 371,215 3,675 * NASDAQ OMX Group Inc. 139,953 3,616 Cullen/Frost Bankers Inc. 59,637 3,520 Senior Housing Properties Trust 152,386 3,511 Arthur J Gallagher & Co. 114,936 3,495 Brown & Brown Inc. 131,606 3,395 SEI Investments Co. 142,148 3,395 Old Republic International Corp. 265,383 3,368 East West Bancorp Inc. 152,932 3,358 Transatlantic Holdings Inc. 68,553 3,336 Developers Diversified Realty Corp. 234,952 3,289 Fidelity National Financial Inc. Class A 232,680 3,288 BRE Properties Inc. 69,598 3,284 Commerce Bancshares Inc. 80,707 3,264 Apartment Investment & Management Co. 127,119 3,238 * Popular Inc. 1,112,167 3,236 Taubman Centers Inc. 59,341 3,179 First Horizon National Corp. 282,710 3,169 Mack-Cali Realty Corp. 93,407 3,167 Weingarten Realty Investors 124,060 3,109 Hospitality Properties Trust 133,994 3,102 MFA Financial Inc. 376,855 3,090 First Niagara Financial Group Inc. 225,658 3,064 Jefferies Group Inc. 121,440 3,029 White Mountains Insurance Group Ltd. 8,112 2,954 City National Corp. 51,104 2,915 American Financial Group Inc. 81,761 2,863 Piedmont Office Realty Trust Inc. Class A 144,867 2,812 Highwoods Properties Inc. 77,274 2,705 BioMed Realty Trust Inc. 141,742 2,696 ^ Federated Investors Inc. Class B 100,430 2,687 Associated Banc-Corp 179,219 2,661 Corporate Office Properties Trust 71,955 2,600 * SVB Financial Group 45,280 2,578 TCF Financial Corp. 161,858 2,567 Apollo Investment Corp. 211,576 2,552 Assured Guaranty Ltd. 170,530 2,541 *,^ St. Joe Co. 101,063 2,534 * Forest City Enterprises Inc. Class A 133,314 2,510 Bank of Hawaii Corp. 52,454 2,508 Janus Capital Group Inc. 200,563 2,501 * Signature Bank 44,303 2,499 CBL & Associates Properties Inc. 143,203 2,495 * Stifel Financial Corp. 34,460 2,474 Protective Life Corp. 92,846 2,465 Allied World Assurance Co. Holdings Ltd. 39,223 2,459 Home Properties Inc. 41,140 2,425 Omega Healthcare Investors Inc. 107,415 2,400 Fulton Financial Corp. 215,716 2,397 American Campus Communities Inc. 72,394 2,389 Mid-America Apartment Communities Inc. 37,174 2,387 Entertainment Properties Trust 50,659 2,372 National Retail Properties Inc. 90,106 2,354 Valley National Bancorp 166,171 2,320 Erie Indemnity Co. Class A 32,616 2,319 Endurance Specialty Holdings Ltd. 47,478 2,318 Tanger Factory Outlet Centers 87,805 2,304 StanCorp Financial Group Inc. 49,861 2,300 Aspen Insurance Holdings Ltd. 83,152 2,292 * Alleghany Corp. 6,864 2,272 Douglas Emmett Inc. 121,118 2,271 Hatteras Financial Corp. 79,400 2,233 Alterra Capital Holdings Ltd. 99,544 2,224 Kilroy Realty Corp. 57,088 2,217 Hanover Insurance Group Inc. 48,939 2,214 Validus Holdings Ltd. 66,227 2,207 Washington Real Estate Investment Trust 69,659 2,166 LaSalle Hotel Properties 79,294 2,141 Washington Federal Inc. 122,390 2,122 Post Properties Inc. 53,165 2,087 Prosperity Bancshares Inc. 48,248 2,064 Capitol Federal Financial Inc. 182,190 2,053 FirstMerit Corp. 118,565 2,023 DiamondRock Hospitality Co. 180,509 2,016 CommonWealth REIT 77,596 2,015 * ProAssurance Corp. 31,523 1,998 CapitalSource Inc. 281,518 1,982 * CNO Financial Group Inc. 260,913 1,959 Synovus Financial Corp. 811,327 1,947 Extra Space Storage Inc. 91,087 1,886 Equity Lifestyle Properties Inc. 32,038 1,847 Brandywine Realty Trust 146,539 1,779 Greenhill & Co. Inc. 27,028 1,778 Iberiabank Corp. 29,510 1,774 * MGIC Investment Corp. 197,762 1,758 * MBIA Inc. 175,100 1,758 Potlatch Corp. 43,445 1,746 Webster Financial Corp. 81,154 1,739 First American Financial Corp. 102,812 1,696 Starwood Property Trust Inc. 75,284 1,679 Unitrin Inc. 53,708 1,659 Westamerica Bancorporation 31,897 1,639 Invesco Mortgage Capital Inc. 74,676 1,632 Platinum Underwriters Holdings Ltd. 42,497 1,619 Delphi Financial Group Inc. 52,635 1,616 Healthcare Realty Trust Inc. 70,113 1,592 DuPont Fabros Technology Inc. 65,239 1,582 * Portfolio Recovery Associates Inc. 18,546 1,579 Colonial Properties Trust 80,650 1,553 Trustmark Corp. 65,865 1,543 * Ezcorp Inc. Class A 48,830 1,533 BOK Financial Corp. 29,513 1,525 NewAlliance Bancshares Inc. 102,495 1,521 Northwest Bancshares Inc. 120,486 1,511 Cash America International Inc. 32,049 1,476 DCT Industrial Trust Inc. 263,331 1,461 Whitney Holding Corp. 105,104 1,432 Umpqua Holdings Corp. 124,528 1,425 International Bancshares Corp. 76,642 1,406 * MF Global Holdings Ltd. 169,507 1,404 Medical Properties Trust Inc. 121,200 1,402 FNB Corp. 131,414 1,385 Cathay General Bancorp 81,191 1,384 Wintrust Financial Corp. 37,561 1,380 Astoria Financial Corp. 96,022 1,380 * World Acceptance Corp. 21,115 1,377 * Knight Capital Group Inc. Class A 102,366 1,372 Lexington Realty Trust 142,086 1,329 Susquehanna Bancshares Inc. 141,247 1,321 UMB Financial Corp. 35,245 1,317 * PHH Corp. 60,472 1,316 * Sunstone Hotel Investors Inc. 128,732 1,312 National Health Investors Inc. 27,292 1,308 Hancock Holding Co. 39,641 1,302 EastGroup Properties Inc. 29,514 1,298 Montpelier Re Holdings Ltd. 72,132 1,275 BancorpSouth Inc. 82,014 1,267 * Strategic Hotels & Resorts Inc. 196,250 1,266 Redwood Trust Inc. 80,831 1,257 PS Business Parks Inc. 21,517 1,247 Symetra Financial Corp. 90,324 1,228 Alexander's Inc. 3,018 1,228 United Bankshares Inc. 45,373 1,203 Community Bank System Inc. 49,359 1,198 CVB Financial Corp. 126,472 1,177 Sterling Bancshares Inc. 136,750 1,177 Glacier Bancorp Inc. 78,192 1,177 Sovran Self Storage Inc. 29,532 1,168 Mercury General Corp. 29,629 1,159 MB Financial Inc. 55,266 1,158 National Penn Bancshares Inc. 149,483 1,157 First Citizens BancShares Inc. Class A 5,761 1,156 Columbia Banking System Inc. 59,792 1,146 Equity One Inc. 60,326 1,132 Argo Group International Holdings Ltd. 34,046 1,125 First Financial Bankshares Inc. 21,873 1,124 NBT Bancorp Inc. 49,106 1,119 Franklin Street Properties Corp. 79,077 1,113 Old National Bancorp 103,377 1,108 * Dollar Financial Corp. 53,319 1,106 American Equity Investment Life Holding Co. 83,332 1,093 TFS Financial Corp. 102,025 1,084 * iStar Financial Inc. 117,482 1,078 * First Cash Financial Services Inc. 27,909 1,077 optionsXpress Holdings Inc. 58,072 1,063 Acadia Realty Trust 56,017 1,060 First Financial Bancorp 63,294 1,056 Tower Group Inc. 43,770 1,052 RLI Corp. 18,017 1,039 First Commonwealth Financial Corp. 150,152 1,029 * Texas Capital Bancshares Inc. 39,481 1,026 * Ocwen Financial Corp. 92,325 1,017 Employers Holdings Inc. 49,191 1,016 Cousins Properties Inc. 120,720 1,008 Brookline Bancorp Inc. 95,567 1,006 BlackRock Kelso Capital Corp. 97,086 983 Capstead Mortgage Corp. 76,801 982 PrivateBancorp Inc. Class A 64,128 981 Cohen & Steers Inc. 32,968 978 First Midwest Bancorp Inc. 81,652 963 PacWest Bancorp 43,968 956 Radian Group Inc. 140,380 956 Selective Insurance Group Inc. 55,135 954 KBW Inc. 36,116 946 Evercore Partners Inc. Class A 27,414 940 City Holding Co. 26,291 930 Bank of the Ozarks Inc. 20,909 914 Provident Financial Services Inc. 61,300 907 * Internet Capital Group Inc. 63,494 902 Park National Corp. 13,393 895 Independent Bank Corp. 32,974 891 Hersha Hospitality Trust Class A 149,244 887 BGC Partners Inc. Class A 95,363 886 Glimcher Realty Trust 94,859 877 Anworth Mortgage Asset Corp. 123,697 877 * Investors Bancorp Inc. 58,598 873 Saul Centers Inc. 19,565 872 * Investment Technology Group Inc. 47,736 868 * Piper Jaffray Cos. 20,797 862 Boston Private Financial Holdings Inc. 120,393 851 Chemical Financial Corp. 42,365 844 Ashford Hospitality Trust Inc. 76,457 843 Infinity Property & Casualty Corp. 13,921 828 Associated Estates Realty Corp. 51,844 823 Flushing Financial Corp. 54,650 814 ^ Prospect Capital Corp. 65,636 801 Dime Community Bancshares Inc. 54,124 799 FBL Financial Group Inc. Class A 25,970 798 Home Bancshares Inc. 34,609 787 * Navigators Group Inc. 15,257 786 * AMERISAFE Inc. 35,446 784 Danvers Bancorp Inc. 36,398 780 Cypress Sharpridge Investments Inc. 61,133 775 First Potomac Realty Trust 49,077 773 * First Industrial Realty Trust Inc. 63,460 755 Oriental Financial Group Inc. 58,040 728 * Altisource Portfolio Solutions SA 23,738 728 * PMI Group Inc. 265,871 718 Duff & Phelps Corp. Class A 44,878 717 American National Insurance Co. 8,977 711 Provident New York Bancorp 68,113 703 Calamos Asset Management Inc. Class A 42,247 701 Amtrust Financial Services Inc. 36,148 689 * Pinnacle Financial Partners Inc. 41,497 686 * Citizens Republic Bancorp Inc. 767,833 683 Community Trust Bancorp Inc. 24,210 670 U-Store-It Trust 63,123 664 Interactive Brokers Group Inc. 41,757 664 Cardinal Financial Corp. 56,785 662 Fifth Street Finance Corp. 48,607 649 Horace Mann Educators Corp. 38,485 647 Bancfirst Corp. 15,064 643 Pennsylvania Real Estate Investment Trust 44,956 642 * Credit Acceptance Corp. 8,971 637 * Encore Capital Group Inc. 26,864 636 Cedar Shopping Centers Inc. 104,979 633 Safety Insurance Group Inc. 13,538 624 Berkshire Hills Bancorp Inc. 29,769 621 Hudson Valley Holding Corp. 28,115 619 * Greenlight Capital Re Ltd. Class A 21,846 616 Inland Real Estate Corp. 64,073 611 Government Properties Income Trust 22,556 606 Trustco Bank Corp. NY 101,215 600 * Intl. FCStone Inc. 23,544 598 * Hilltop Holdings Inc. 59,400 596 LTC Properties Inc. 20,912 593 Capital Southwest Corp. 6,433 589 Pebblebrook Hotel Trust 26,128 579 Arlington Asset Investment Corp. Class A 18,778 572 Arrow Financial Corp. 23,056 570 CreXus Investment Corp. 48,889 558 * Pico Holdings Inc. 18,514 557 MarketAxess Holdings Inc. 22,934 555 Camden National Corp. 16,133 552 Investors Real Estate Trust 57,991 551 * FPIC Insurance Group Inc. 14,491 549 * Global Indemnity plc 24,753 544 * Enstar Group Ltd. 5,351 534 Artio Global Investors Inc. Class A 32,796 530 * Ameris Bancorp 51,479 523 * Forestar Group Inc. 27,412 521 S&T Bancorp Inc. 24,020 518 Federal Agricultural Mortgage Corp. 27,107 518 Abington Bancorp Inc. 42,304 517 Solar Capital Ltd. 21,574 515 MCG Capital Corp. 78,902 513 Northfield Bancorp Inc. 37,008 511 WesBanco Inc. 24,622 510 GFI Group Inc. 100,346 504 * FelCor Lodging Trust Inc. 81,358 499 Gladstone Capital Corp. 44,033 498 Southside Bancshares Inc. 23,246 497 Nelnet Inc. Class A 22,746 497 Primerica Inc. 19,353 494 Hercules Technology Growth Capital Inc. 44,420 489 First Busey Corp. 95,713 486 GAMCO Investors Inc. 10,412 483 Simmons First National Corp. Class A 17,629 478 Bank of Marin Bancorp 12,360 461 * Beneficial Mutual Bancorp Inc. 53,231 459 Agree Realty Corp. 20,388 458 Oritani Financial Corp. 35,990 456 Lakeland Financial Corp. 20,116 456 * National Financial Partners Corp. 30,911 456 BankFinancial Corp. 49,482 455 * Phoenix Cos. Inc. 165,792 451 * Citizens Inc. 61,282 447 Harleysville Group Inc. 13,478 447 * Avatar Holdings Inc. 22,446 444 * Financial Engines Inc. 15,998 441 Advance America Cash Advance Centers Inc. 83,130 441 Getty Realty Corp. 19,103 437 Two Harbors Investment Corp. 40,893 428 Renasant Corp. 25,177 428 ViewPoint Financial Group 32,612 424 Wilmington Trust Corp. 93,223 421 CBOE Holdings Inc. 14,459 419 Education Realty Trust Inc. 51,764 416 Meadowbrook Insurance Group Inc. 39,838 412 SCBT Financial Corp. 12,188 406 CoBiz Financial Inc. 58,069 404 Compass Diversified Holdings 27,332 403 Great Southern Bancorp Inc. 18,410 395 Ames National Corp. 20,535 392 * Arbor Realty Trust Inc. 69,047 392 Bank Mutual Corp. 92,665 392 * Newcastle Investment Corp. 64,037 387 Alliance Financial Corp. 11,458 382 Flagstone Reinsurance Holdings SA 42,088 379 Bryn Mawr Bank Corp. 18,343 377 Capital City Bank Group Inc. 29,455 373 Presidential Life Corp. 38,884 371 United Fire & Casualty Co. 18,162 367 Sun Communities Inc. 10,231 365 * Cowen Group Inc. Class A 89,325 358 * HFF Inc. Class A 23,795 358 Baldwin & Lyons Inc. 14,938 350 Republic Bancorp Inc. Class A 17,608 343 * CompuCredit Holdings Corp. 52,073 342 * LaBranche & Co. Inc. 86,690 341 Cogdell Spencer Inc. 57,059 339 * BRT Realty Trust 51,224 331 Bancorp Rhode Island Inc. 10,537 325 * Safeguard Scientifics Inc. 15,984 325 Gladstone Investment Corp. 41,355 321 * Western Alliance Bancorp 38,808 319 * CNA Surety Corp. 12,600 318 First Merchants Corp. 38,367 317 Centerstate Banks Inc. 44,258 310 Walter Investment Management Corp. 18,921 305 Lakeland Bancorp Inc. 29,392 305 * LPL Investment Holdings Inc. 8,519 305 PennantPark Investment Corp. 24,878 297 Colony Financial Inc. 15,630 294 Banner Corp. 123,898 294 * FBR Capital Markets Corp. 81,335 291 * Center Financial Corp. 39,615 291 Donegal Group Inc. Class A 21,253 284 Sabra Healthcare REIT Inc. 16,003 282 * Marlin Business Services Corp. 22,605 279 Sanders Morris Harris Group Inc. 34,753 278 *,^ Capital Trust Inc. Class A 121,153 277 National Western Life Insurance Co. Class A 1,687 274 Heartland Financial USA Inc. 15,930 271 Chesapeake Lodging Trust 15,528 270 Maiden Holdings Ltd. 36,089 270 * eHealth Inc. 19,983 266 * Nara Bancorp Inc. 27,529 265 First Financial Holdings Inc. 23,267 263 NorthStar Realty Finance Corp. 49,140 263 * Tejon Ranch Co. 7,130 262 * Gleacher & Co. Inc. 148,464 258 * Meridian Interstate Bancorp Inc. 18,299 257 SY Bancorp Inc. 10,072 253 * Gramercy Capital Corp. 57,610 244 EMC Insurance Group Inc. 9,778 243 American National Bankshares Inc. 10,688 241 * Virtus Investment Partners Inc. 4,060 239 Parkway Properties Inc. 14,010 238 Enterprise Financial Services Corp. 16,922 238 * First Defiance Financial Corp. 16,666 237 1st Source Corp. 11,781 236 US Global Investors Inc. Class A 28,710 233 Universal Health Realty Income Trust 5,609 227 Consolidated-Tomoka Land Co. 7,007 227 StellarOne Corp. 15,422 219 * TradeStation Group Inc. 30,847 217 Sierra Bancorp 19,154 214 * American Safety Insurance Holdings Ltd. 9,961 213 PennyMac Mortgage Investment Trust 11,525 212 Sandy Spring Bancorp Inc. 11,442 211 * AmeriServ Financial Inc. 88,046 209 * Ladenburg Thalmann Financial Services Inc. 179,035 206 First of Long Island Corp. 7,411 206 Dynex Capital Inc. 20,413 205 * Asset Acceptance Capital Corp. 37,492 201 * Flagstar Bancorp Inc. 133,173 200 ^ RAIT Financial Trust 81,174 200 Medallion Financial Corp. 22,697 200 Retail Opportunity Investments Corp. 17,910 196 Ramco-Gershenson Properties Trust 15,420 193 ESSA Bancorp Inc. 14,591 193 First Community Bancshares Inc. 13,063 185 ^ TowneBank 11,815 185 First Financial Corp. 5,546 184 Westfield Financial Inc. 20,216 183 Institutional Financial Markets Inc. 39,382 181 MVC Capital Inc. 13,096 180 Stewart Information Services Corp. 16,924 177 Washington Trust Bancorp Inc. 7,328 174 Tompkins Financial Corp. 4,115 171 First Bancorp 12,435 165 OneBeacon Insurance Group Ltd. Class A 12,126 164 * First Marblehead Corp. 73,599 162 * United Community Banks Inc. 67,934 161 Center Bancorp Inc. 16,612 159 *,^ BankAtlantic Bancorp Inc. Class A 172,716 159 Urstadt Biddle Properties Inc. Class A 8,352 159 Trico Bancshares 9,667 158 * NewStar Financial Inc. 14,337 157 * MPG Office Trust Inc. 41,926 156 Asta Funding Inc. 17,759 152 Bar Harbor Bankshares 4,984 152 State Auto Financial Corp. 8,247 150 Resource America Inc. Class A 22,622 145 SWS Group Inc. 22,584 137 Crawford & Co. Class B 28,432 135 WSFS Financial Corp. 2,747 129 *,^ Central Pacific Financial Corp. 6,194 129 CapLease Inc. 23,004 126 OceanFirst Financial Corp. 9,036 126 * American Independence Corp. 24,191 125 Apollo Commercial Real Estate Finance Inc. 7,523 123 Resource Capital Corp. 18,641 123 Bridge Bancorp Inc. 5,352 120 Financial Institutions Inc. 6,824 119 German American Bancorp Inc. 6,894 119 Kite Realty Group Trust 22,297 118 ^ Life Partners Holdings Inc. 14,286 115 Century Bancorp Inc. Class A 4,130 111 Merchants Bancshares Inc. 4,158 110 * Eagle Bancorp Inc. 7,686 108 CFS Bancorp Inc. 19,042 107 SeaBright Holdings Inc. 10,396 107 Kohlberg Capital Corp. 12,042 99 * Hanmi Financial Corp. 79,675 99 Suffolk Bancorp 4,640 97 Univest Corp. of Pennsylvania 5,060 90 * Guaranty Bancorp 65,951 85 *,^ Anchor Bancorp Wisconsin Inc. 85,708 85 Oppenheimer Holdings Inc. Class A 2,480 83 Investors Title Co. 2,618 83 TICC Capital Corp. 7,631 83 *,^ BancTrust Financial Group Inc. 31,127 77 * Cape Bancorp Inc. 7,639 75 * Metro Bancorp Inc. 6,058 75 Sterling Bancorp 7,360 74 * Bridge Capital Holdings 7,649 72 * Doral Financial Corp. 64,243 71 Union First Market Bankshares Corp. 6,274 71 MainSource Financial Group Inc. 6,829 68 * Penson Worldwide Inc. 9,875 66 Winthrop Realty Trust 5,302 65 * Primus Guaranty Ltd. 12,484 63 * Southwest Bancorp Inc. 4,391 62 Kaiser Federal Financial Group Inc. 5,065 62 * First Financial Northwest Inc. 10,288 59 Mission West Properties Inc. 8,714 57 VIST Financial Corp. 6,454 56 * First Acceptance Corp. 28,977 56 Monmouth Real Estate Investment Corp. Class A 6,635 54 * Republic First Bancorp Inc. 19,317 54 Citizens & Northern Corp. 3,193 54 ESB Financial Corp. 3,625 54 One Liberty Properties Inc. 3,525 53 Crawford & Co. Class A 15,214 52 Ameriana Bancorp 11,164 51 First Pactrust Bancorp Inc. 3,225 51 * Hampton Roads Bankshares Inc. 55,418 47 Triangle Capital Corp. 2,607 47 * Atlantic Coast Financial Corp. 4,671 46 * NewBridge Bancorp 8,541 43 Diamond Hill Investment Group Inc. 531 42 Golub Capital BDC Inc. 2,666 42 * Deerfield Capital Corp. 6,455 42 *,^ First BanCorp 8,382 42 * Affirmative Insurance Holdings Inc. 16,500 42 Roma Financial Corp. 3,657 40 * Mercantile Bank Corp. 4,071 40 * Firstcity Financial Corp. 6,068 39 Westwood Holdings Group Inc. 960 39 * Central Pacific Financial Corp. Rights Exp. 05/06/2011 2,685 38 Peoples Bancorp Inc. 3,136 38 * Hallmark Financial Services 4,490 38 * Colony Bankcorp Inc. 8,747 37 NGP Capital Resources Co. 3,760 36 PMC Commercial Trust 3,945 34 * First Place Financial Corp. 14,860 34 CNB Financial Corp. 2,306 33 *,^ Cascade Bancorp 4,864 32 Pulaski Financial Corp. 4,255 32 UMH Properties Inc. 3,150 31 * West Coast Bancorp 8,973 31 Eastern Insurance Holdings Inc. 2,351 31 Kansas City Life Insurance Co. 934 30 * Consumer Portfolio Services Inc. 27,554 29 West Bancorporation Inc. 3,588 29 * Nicholas Financial Inc. 2,316 28 * Maui Land & Pineapple Co. Inc. 4,926 28 * Bancorp Inc. 2,941 27 Eastern Virginia Bankshares Inc. 7,531 27 * Tree.com Inc. 4,506 27 Rome Bancorp Inc. 2,350 27 * Grubb & Ellis Co. 32,743 26 Main Street Capital Corp. 1,415 26 Gladstone Commercial Corp. 1,383 25 Rockville Financial Inc. 2,398 25 * Virginia Commerce Bancorp Inc. 4,336 25 * Heritage Commerce Corp. 5,119 24 Wilshire Bancorp Inc. 4,940 24 * Heritage Financial Corp. 1,680 24 Shore Bancshares Inc. 2,438 24 Peapack Gladstone Financial Corp. 1,781 24 * American River Bankshares 3,376 23 * Stratus Properties Inc. 1,643 22 * Waterstone Financial Inc. 7,258 22 Provident Financial Holdings Inc. 2,366 20 21st Century Holding Co. 6,330 20 First M&F Corp. 4,721 19 * Thomas Properties Group Inc. 5,802 19 Citizens South Banking Corp. 4,075 18 Meta Financial Group Inc. 1,065 18 * Sun Bancorp Inc. 4,829 17 * BCSB Bancorp Inc. 1,216 16 * Camco Financial Corp. 8,557 16 First South Bancorp Inc. 3,190 16 National Interstate Corp. 710 15 * Green Bankshares Inc. 5,230 15 * North Valley Bancorp 1,335 15 Federal Agricultural Mortgage Corp. Class A 1,021 14 * Pacific Mercantile Bancorp 3,311 14 TF Financial Corp. 662 14 Independence Holding Co. 1,651 13 Codorus Valley Bancorp Inc. 1,213 13 HopFed Bancorp Inc. 1,384 13 Home Federal Bancorp Inc. 1,068 13 * Macatawa Bank Corp. 4,678 12 * United Community Financial Corp. 7,740 10 Middleburg Financial Corp. 539 10 Epoch Holding Corp. 601 9 * Unity Bancorp Inc. 1,345 9 * Farmers Capital Bank Corp. 1,229 9 Alliance Bancorp Inc. of Pennsylvania 808 9 * Sterling Financial Corp. 506 8 * Seacoast Banking Corp. of Florida 4,924 8 Indiana Community Bancorp 461 7 * Student Loan Corp. Escrow 2,739 7 * Premierwest Bancorp 2,834 6 First United Corp. 1,861 6 Wayne Savings Bancshares Inc. 693 6 * Preferred Bank 3,966 6 * Jefferson Bancshares Inc. 1,639 6 Northrim BanCorp Inc. 303 6 * Bank of Granite Corp. 10,024 6 Firstbank Corp. 878 6 MutualFirst Financial Inc. 544 5 * HMN Financial Inc. 1,737 5 State Bancorp Inc. 441 5 HF Financial Corp. 396 4 Old Second Bancorp Inc. 4,290 4 * Timberland Bancorp Inc. 706 4 Parkvale Financial Corp. 349 3 * Royal Bancshares of Pennsylvania Inc. 1,796 3 * Independent Bank Corp. 1,015 3 Peoples Financial Corp. 187 3 Brooklyn Federal Bancorp Inc. 3,668 2 * Kennedy-Wilson Holdings Inc. 168 2 Territorial Bancorp Inc. 91 2 United Financial Bancorp Inc. 109 2 Hudson Pacific Properties Inc. 115 2 Washington Banking Co. 114 2 THL Credit Inc. 117 2 * First Financial Service Corp. 438 2 First Interstate Bancsystem Inc. 110 2 Orrstown Financial Services Inc. 53 1 National Bankshares Inc. 51 1 * Integra Bank Corp. 5,136 1 Excel Trust Inc. 116 1 Pacific Continental Corp. 130 1 * Harris & Harris Group Inc. 229 1 * 1st United Bancorp Inc. 175 1 * Terreno Realty Corp. 65 1 United Security Bancshares 128 1 * MetroCorp Bancshares Inc. 159 1 Chatham Lodging Trust 65 1 Penns Woods Bancorp Inc. 27 1 JMP Group Inc. 111 1 First Bancorp Inc. 62 1 Tower Bancorp Inc. 40 1 * Home Bancorp Inc. 53 1 * Taylor Capital Group Inc. 75 1 Midsouth Bancorp Inc. 54 1 Bank of Kentucky Financial Corp. 37 1 Universal Insurance Holdings Inc. 131 1 Legacy Bancorp Inc. 52 1 * Valley National Bancorp Warrants Exp. 06/30/2015 240 1 Citizens Holding Co. 29 1 * Encore Bancshares Inc. 51 1 Fox Chase Bancorp Inc. 43 1 Ohio Valley Banc Corp. 28 1 * ZipRealty Inc. 191 1 New Hampshire Thrift Bancshares Inc. 41 1 * Princeton National Bancorp Inc. 100 1 C&F Financial Corp. 23 1 Norwood Financial Corp. 18 1 Horizon Bancorp 18 1 Union Bankshares Inc. 25  Oneida Financial Corp. 52  Hingham Institution for Savings 9  * Superior Bancorp 1,295  Wilber Corp. 40  Auburn National Bancorporation Inc. 18  * Intervest Bancshares Corp. Class A 131  Commercial National Financial Corp. 17  Old Point Financial Corp. 27  SI Financial Group Inc. 31  Salisbury Bancorp Inc. 11  California First National Bancorp 19  * Yadkin Valley Financial Corp. 114  * Rodman & Renshaw Capital Group Inc. 129  LNB Bancorp Inc. 46  * 1st Constitution Bancorp 31  Landmark Bancorp Inc. 16  Community Bank Shares of Indiana Inc. 22  Hawthorn Bancshares Inc. 27  * First Citizens Banc Corp. 54  Mid Penn Bancorp Inc. 24  United Bancshares Inc. 23  * United Security Bancshares 57  * Community Capital Corp. 66  * Tower Financial Corp. 24  Cheviot Financial Corp. 23  Porter Bancorp Inc. 25  ECB Bancorp Inc. 16  * Severn Bancorp Inc. 41  * Southern Community Financial Corp. 118  * Community Bankers Trust Corp. 151  * MBT Financial Corp. 114  * Summit Financial Group Inc. 44  QC Holdings Inc. 38  National Security Group Inc. 11  * Vestin Realty Mortgage II Inc. 90  Prudential Bancorp Inc. of Pennsylvania 19  * WSB Holdings Inc. 35  * First Security Group Inc. 116  WVS Financial Corp. 11  * Transcontinental Realty Investors Inc. 12  Health Care (11.1%) Johnson & Johnson 2,964,186 175,628 Pfizer Inc. 8,645,832 175,597 Merck & Co. Inc. 3,325,439 109,773 Abbott Laboratories 1,668,538 81,842 * Amgen Inc. 1,019,806 54,509 UnitedHealth Group Inc. 1,187,163 53,660 Bristol-Myers Squibb Co. 1,847,499 48,829 Medtronic Inc. 1,165,575 45,865 Eli Lilly & Co. 1,120,207 39,398 * Gilead Sciences Inc. 876,263 37,189 Baxter International Inc. 628,925 33,817 * Express Scripts Inc. 539,526 30,003 WellPoint Inc. 425,268 29,679 * Celgene Corp. 508,533 29,256 * Covidien plc 535,071 27,792 * Medco Health Solutions Inc. 458,570 25,753 * Thermo Fisher Scientific Inc. 429,476 23,857 Allergan Inc. 332,307 23,600 McKesson Corp. 273,059 21,585 * Genzyme Corp. 279,835 21,309 Becton Dickinson and Co. 248,479 19,784 Stryker Corp. 321,769 19,564 St. Jude Medical Inc. 370,058 18,969 * Biogen Idec Inc. 257,449 18,894 * Agilent Technologies Inc. 374,265 16,760 Aetna Inc. 432,290 16,181 Cardinal Health Inc. 377,049 15,508 * Intuitive Surgical Inc. 42,459 14,158 CIGNA Corp. 292,758 12,963 * Zimmer Holdings Inc. 213,048 12,896 * Humana Inc. 181,825 12,717 AmerisourceBergen Corp. Class A 298,611 11,813 * Boston Scientific Corp. 1,642,652 11,811 * Edwards Lifesciences Corp. 123,365 10,733 * Mylan Inc. 469,747 10,649 * Life Technologies Corp. 201,771 10,577 * Vertex Pharmaceuticals Inc. 219,568 10,524 Quest Diagnostics Inc. 175,370 10,122 * Laboratory Corp. of America Holdings 109,729 10,109 * Forest Laboratories Inc. 308,635 9,969 CR Bard Inc. 100,371 9,968 * Hospira Inc. 180,503 9,964 * Alexion Pharmaceuticals Inc. 97,771 9,648 * Illumina Inc. 135,034 9,462 * DaVita Inc. 104,884 8,969 * Varian Medical Systems Inc. 128,350 8,682 * Waters Corp. 98,519 8,561 * Cerner Corp. 75,988 8,450 * Watson Pharmaceuticals Inc. 142,967 8,008 Perrigo Co. 89,961 7,154 * Henry Schein Inc. 99,977 7,015 * CareFusion Corp. 240,588 6,785 * Hologic Inc. 281,628 6,252 Beckman Coulter Inc. 74,791 6,213 * Cephalon Inc. 81,143 6,149 * Mettler-Toledo International Inc. 35,387 6,087 * Dendreon Corp. 155,752 5,830 * Human Genome Sciences Inc. 203,660 5,590 DENTSPLY International Inc. 146,297 5,412 * Coventry Health Care Inc. 160,915 5,132 * ResMed Inc. 164,066 4,922 * IDEXX Laboratories Inc. 62,385 4,817 Universal Health Services Inc. Class B 97,072 4,796 * Endo Pharmaceuticals Holdings Inc. 125,444 4,787 * HCA Holdings Inc. 120,087 4,067 * Allscripts Healthcare Solutions Inc. 192,749 4,046 * Community Health Systems Inc. 100,287 4,011 * United Therapeutics Corp. 58,778 3,939 * Tenet Healthcare Corp. 526,954 3,926 * Covance Inc. 70,279 3,846 * Kinetic Concepts Inc. 69,830 3,800 Omnicare Inc. 125,057 3,750 Warner Chilcott plc Class A 151,570 3,529 * Gen-Probe Inc. 51,986 3,449 * Mednax Inc. 51,774 3,449 * AMERIGROUP Corp. 53,657 3,447 Cooper Cos. Inc. 49,562 3,442 * Alere Inc. 87,435 3,422 Pharmaceutical Product Development Inc. 122,958 3,407 * Health Net Inc. 104,023 3,402 PerkinElmer Inc. 128,292 3,370 Patterson Cos. Inc. 100,820 3,245 Lincare Holdings Inc. 105,736 3,136 * Regeneron Pharmaceuticals Inc. 69,720 3,133 * Brookdale Senior Living Inc. Class A 111,650 3,126 * Pharmasset Inc. 39,668 3,122 * Health Management Associates Inc. Class A 273,000 2,976 * BioMarin Pharmaceutical Inc. 111,261 2,796 Techne Corp. 38,347 2,746 Hill-Rom Holdings Inc. 68,856 2,615 * InterMune Inc. 54,952 2,593 * Sirona Dental Systems Inc. 51,137 2,565 * Healthspring Inc. 68,458 2,558 * Healthsouth Corp. 101,363 2,532 Teleflex Inc. 43,599 2,528 * Bio-Rad Laboratories Inc. Class A 20,976 2,520 * HMS Holdings Corp. 29,956 2,452 * Onyx Pharmaceuticals Inc. 68,556 2,412 * Catalyst Health Solutions Inc. 41,628 2,328 * LifePoint Hospitals Inc. 57,001 2,290 * VCA Antech Inc. 89,502 2,254 Owens & Minor Inc. 69,002 2,241 * Dionex Corp. 18,983 2,241 STERIS Corp. 64,129 2,215 * Salix Pharmaceuticals Ltd. 62,865 2,202 * Incyte Corp. Ltd. 133,369 2,114 Medicis Pharmaceutical Corp. Class A 65,837 2,109 * Emergency Medical Services Corp. Class A 33,113 2,106 * Charles River Laboratories International Inc. 53,145 2,040 * Myriad Genetics Inc. 100,412 2,023 * WellCare Health Plans Inc. 46,652 1,957 Masimo Corp. 58,015 1,920 * Centene Corp. 56,043 1,848 * Cepheid Inc. 65,663 1,840 * Talecris Biotherapeutics Holdings Corp. 68,475 1,835 Quality Systems Inc. 22,000 1,834 * American Medical Systems Holdings Inc. 83,108 1,798 * Magellan Health Services Inc. 36,570 1,795 * Amylin Pharmaceuticals Inc. 157,593 1,792 * Haemonetics Corp. 27,174 1,781 * Viropharma Inc. 84,624 1,684 Chemed Corp. 24,864 1,656 * PSS World Medical Inc. 60,462 1,642 * Theravance Inc. 67,379 1,632 * Cubist Pharmaceuticals Inc. 64,235 1,621 West Pharmaceutical Services Inc. 36,146 1,618 * athenahealth Inc. 35,723 1,612 * Seattle Genetics Inc. 103,132 1,606 * Parexel International Corp. 63,543 1,582 * Thoratec Corp. 60,218 1,561 * Exelixis Inc. 135,558 1,532 * Impax Laboratories Inc. 59,704 1,519 * Immucor Inc. 76,043 1,504 * Bruker Corp. 71,765 1,496 * Ariad Pharmaceuticals Inc. 193,027 1,452 * Alkermes Inc. 103,443 1,340 * Volcano Corp. 50,509 1,293 * Align Technology Inc. 62,049 1,271 * Cyberonics Inc. 39,145 1,245 Invacare Corp. 39,742 1,237 * Medicines Co. 74,901 1,220 * Par Pharmaceutical Cos. Inc. 39,183 1,218 * Nektar Therapeutics 123,928 1,174 * Air Methods Corp. 17,324 1,165 * Celera Corp. 141,510 1,148 * Integra LifeSciences Holdings Corp. 23,757 1,127 * Auxilium Pharmaceuticals Inc. 52,426 1,126 Analogic Corp. 19,363 1,095 * CONMED Corp. 41,239 1,084 * NuVasive Inc. 41,890 1,061 * Amsurg Corp. Class A 41,465 1,055 * Amedisys Inc. 30,013 1,050 * Questcor Pharmaceuticals Inc. 72,827 1,049 Computer Programs & Systems Inc. 16,203 1,042 Meridian Bioscience Inc. 43,394 1,041 * Abaxis Inc. 35,545 1,025 * Isis Pharmaceuticals Inc. 111,539 1,008 * Acorda Therapeutics Inc. 42,232 980 PDL BioPharma Inc. 166,909 968 * Emeritus Corp. 37,680 959 * Greatbatch Inc. 35,712 945 * Hanger Orthopedic Group Inc. 36,078 939 * MWI Veterinary Supply Inc. 11,584 935 * Clinical Data Inc. 29,879 905 * Enzon Pharmaceuticals Inc. 82,535 900 * Bio-Reference Labs Inc. 40,002 898 * Gentiva Health Services Inc. 31,820 892 * Depomed Inc. 88,756 891 * Natus Medical Inc. 52,491 882 * Emergent Biosolutions Inc. 36,279 877 * Wright Medical Group Inc. 51,505 876 * Kindred Healthcare Inc. 35,274 842 * ABIOMED Inc. 57,971 842 * Immunogen Inc. 92,813 842 Universal American Corp. 35,784 820 * Halozyme Therapeutics Inc. 121,006 812 * Savient Pharmaceuticals Inc. 74,517 790 * Geron Corp. 150,758 761 * Accuray Inc. 84,286 761 * Arqule Inc. 105,440 755 Cantel Medical Corp. 28,775 741 * Momenta Pharmaceuticals Inc. 46,305 734 *,^ AVANIR Pharmaceuticals Inc. 179,649 733 * Corvel Corp. 13,694 728 * Zoll Medical Corp. 16,055 719 * MedAssets Inc. 46,976 717 * Luminex Corp. 38,054 714 * Genomic Health Inc. 28,711 706 * Assisted Living Concepts Inc. Class A 17,892 700 * DexCom Inc. 44,847 696 * Alnylam Pharmaceuticals Inc. 71,879 688 * AMAG Pharmaceuticals Inc. 41,184 688 * RehabCare Group Inc. 18,460 681 * Akorn Inc. 116,844 674 * Arthrocare Corp. 19,952 665 * Allos Therapeutics Inc. 207,651 658 * Neogen Corp. 15,864 656 * Capital Senior Living Corp. 61,423 652 * Almost Family Inc. 16,839 634 * AMN Healthcare Services Inc. 72,673 629 *,^ Cadence Pharmaceuticals Inc. 67,903 625 * Conceptus Inc. 43,147 624 * Micromet Inc. 108,779 610 Landauer Inc. 9,830 605 * HeartWare International Inc. 7,046 603 * Insulet Corp. 28,790 594 * Angiodynamics Inc. 38,644 584 * ICU Medical Inc. 13,342 584 * Healthways Inc. 37,756 580 * Affymetrix Inc. 109,333 570 * Medivation Inc. 30,409 567 * Molina Healthcare Inc. 13,861 554 * Vivus Inc. 85,302 528 * American Dental Partners Inc. 40,051 526 America Service Group Inc. 19,837 509 * OraSure Technologies Inc. 64,534 507 * Merit Medical Systems Inc. 25,777 506 * Columbia Laboratories Inc. 131,233 495 * Five Star Quality Care Inc. 59,762 486 *,^ Accretive Health Inc. 17,251 479 * Affymax Inc. 79,823 469 * Orthofix International NV 14,277 463 * IPC The Hospitalist Co. Inc. 10,114 459 *,^ China Biologic Products Inc. 28,354 453 * Curis Inc. 137,866 448 * Codexis Inc. 36,862 437 * Sunrise Senior Living Inc. 36,188 432 * Biolase Technology Inc. 87,903 428 *,^ KV Pharmaceutical Co. Class A 70,114 420 * AVI BioPharma Inc. 221,926 415 * Array Biopharma Inc. 134,453 411 * Ardea Biosciences Inc. 14,330 411 * Sequenom Inc. 64,841 410 * Continucare Corp. 76,044 407 Atrion Corp. 2,320 405 * Acadia Pharmaceuticals Inc. 247,734 401 * Caliper Life Sciences Inc. 58,732 397 *,^ MannKind Corp. 107,660 393 * Anika Therapeutics Inc. 43,826 393 * NPS Pharmaceuticals Inc. 40,253 385 * Ironwood Pharmaceuticals Inc. 27,508 385 * Opko Health Inc. 102,404 382 *,^ Cerus Corp. 130,171 376 *,^ Cell Therapeutics Inc. 1,000,556 372 * Arena Pharmaceuticals Inc. 265,509 369 * NxStage Medical Inc. 16,426 361 * Targacept Inc. 13,290 353 *,^ Delcath Systems Inc. 47,873 353 * CryoLife Inc. 57,752 352 * Kensey Nash Corp. 14,096 351 * Cross Country Healthcare Inc. 44,474 348 * PharMerica Corp. 30,294 347 * Allied Healthcare International Inc. 135,338 344 * Agenus Inc. 375,480 342 *,^ Cytori Therapeutics Inc. 42,925 336 * BioScrip Inc. 70,414 332 * Jazz Pharmaceuticals Inc. 10,388 331 * Alphatec Holdings Inc. 122,321 330 * Durect Corp. 87,805 316 * Exactech Inc. 17,895 314 * Endologix Inc. 46,051 312 * LHC Group Inc. 10,392 312 * eResearchTechnology Inc. 45,959 311 * BioCryst Pharmaceuticals Inc. 81,376 308 * MAKO Surgical Corp. 12,691 307 *,^ Biosante Pharmaceuticals Inc. 153,626 304 * Cutera Inc. 35,124 301 *,^ Biotime Inc. 40,097 299 * Emdeon Inc. Class A 18,436 297 *,^ Aastrom Biosciences Inc. 116,043 290 Pain Therapeutics Inc. 30,145 288 * Idenix Pharmaceuticals Inc. 83,998 279 * Inspire Pharmaceuticals Inc. 69,464 275 * Cytokinetics Inc. 183,998 274 * Cynosure Inc. Class A 19,672 273 * Symmetry Medical Inc. 27,232 267 * BioMimetic Therapeutics Inc. 20,196 265 * Quidel Corp. 21,457 257 * Rigel Pharmaceuticals Inc. 36,041 256 * Select Medical Holdings Corp. 31,702 256 * Alliance HealthCare Services Inc. 55,535 245 * SIGA Technologies Inc. 20,268 245 * Omnicell Inc. 15,808 241 * SonoSite Inc. 7,075 236 * Immunomedics Inc. 61,495 235 * Team Health Holdings Inc. 13,119 229 * Sun Healthcare Group Inc. 16,003 225 * Optimer Pharmaceuticals Inc. 18,973 224 * Adolor Corp. 155,361 219 National Healthcare Corp. 4,694 218 * Orexigen Therapeutics Inc. 75,463 212 * Anadys Pharmaceuticals Inc. 174,448 202 * Palomar Medical Technologies Inc. 13,361 198 * Triple-S Management Corp. Class B 9,365 193 * Nabi Biopharmaceuticals 32,813 191 * Chelsea Therapeutics International Ltd. 48,615 190 * Harvard Bioscience Inc. 32,527 185 * Caraco Pharmaceutical Laboratories Ltd. 34,742 181 * AtriCure Inc. 15,869 181 * BioClinica Inc. 34,347 179 * Albany Molecular Research Inc. 41,714 178 * Neurocrine Biosciences Inc. 23,366 177 * Merge Healthcare Inc. 36,136 176 * Corcept Therapeutics Inc. 41,245 175 * Medcath Corp. 12,512 175 * SurModics Inc. 13,774 172 * Medidata Solutions Inc. 6,682 171 US Physical Therapy Inc. 7,446 166 *,^ BSD Medical Corp. 36,907 165 * Furiex Pharmaceuticals Inc. 9,586 162 * XenoPort Inc. 26,736 159 * Animal Health International Inc. 35,306 148 *,^ Biodel Inc. 68,236 143 * Ligand Pharmaceuticals Inc. Class B 13,873 139 * Cambrex Corp. 25,184 139 * Celldex Therapeutics Inc. 34,263 138 * Protalix BioTherapeutics Inc. 22,105 134 * Lexicon Pharmaceuticals Inc. 79,313 133 * LCA-Vision Inc. 19,598 132 * Icad Inc. 96,125 130 * Pharmacyclics Inc. 21,210 125 * IRIS International Inc. 13,573 122 * Metabolix Inc. 11,502 121 * Spectrum Pharmaceuticals Inc. 13,572 121 * SuperGen Inc. 38,565 120 * Novavax Inc. 45,248 117 * PDI Inc. 14,034 114 * Medical Action Industries Inc. 13,503 113 * Rural/Metro Corp. 6,495 111 * Dynavax Technologies Corp. 39,585 109 * Progenics Pharmaceuticals Inc. 17,520 108 Ensign Group Inc. 3,385 108 * Dyax Corp. 66,982 108 * Pozen Inc. 19,738 106 * Alexza Pharmaceuticals Inc. 61,214 104 * ISTA Pharmaceuticals Inc. 10,024 102 * Rochester Medical Corp. 8,804 101 * ZIOPHARM Oncology Inc. 16,162 101 * GTx Inc. 38,373 99 * Vital Images Inc. 7,226 98 * CPEX Pharmaceuticals Inc. 3,430 93 * Exact Sciences Corp. 11,737 86 * Myrexis Inc. 21,693 84 * Sangamo Biosciences Inc. 9,949 83 * CytRx Corp. 92,391 81 * Digirad Corp. 29,423 74 * Bovie Medical Corp. 23,712 74 * Insmed Inc. 10,761 72 * Arrowhead Research Corp. 93,160 70 * Providence Service Corp. 4,627 69 * PROLOR Biotech Inc. 11,486 68 * Spectranetics Corp. 14,389 68 * Metropolitan Health Networks Inc. 13,611 64 * Staar Surgical Co. 11,459 64 * Vascular Solutions Inc. 5,792 63 * Enzo Biochem Inc. 14,966 63 * Kendle International Inc. 5,812 62 Maxygen Inc. 11,920 62 * Orthovita Inc. 28,775 61 * RTI Biologics Inc. 20,497 59 * Sciclone Pharmaceuticals Inc. 13,379 54 * Mediware Information Systems 4,296 53 * Osiris Therapeutics Inc. 7,222 52 Psychemedics Corp. 4,661 52 * Skilled Healthcare Group Inc. 3,154 45 * Hooper Holmes Inc. 59,289 44 * American Caresource Holdings Inc. 26,067 44 * Zalicus Inc. 17,826 43 * Synovis Life Technologies Inc. 2,184 42 * ARCA Biopharma Inc. 16,054 41 * Unilife Corp. 7,189 41 * Hemispherx Biopharma Inc. 85,879 40 * Theragenics Corp. 18,481 39 * Hi-Tech Pharmacal Co. Inc. 1,879 38 * AspenBio Pharma Inc. 42,136 36 * GenVec Inc. 87,650 35 * Stereotaxis Inc. 8,643 33 * Cel-Sci Corp. 51,767 33 * Santarus Inc. 9,544 33 * Discovery Laboratories Inc. 17,399 32 * Vanda Pharmaceuticals Inc. 4,408 32 * RadNet Inc. 8,952 31 * Infinity Pharmaceuticals Inc. 5,335 31 Medtox Scientific Inc. 1,858 31 * Transcend Services Inc. 1,266 30 * Chindex International Inc. 1,887 30 * TomoTherapy Inc. 6,521 30 * Idera Pharmaceuticals Inc. 10,479 28 * Keryx Biopharmaceuticals Inc. 5,115 26 * Vical Inc. 8,370 25 * Peregrine Pharmaceuticals Inc. 9,884 23 * CardioNet Inc. 4,570 22 * Repligen Corp. 5,756 22 * MAP Pharmaceuticals Inc. 1,543 21 * Obagi Medical Products Inc. 1,637 21 * ThermoGenesis Corp. 9,505 20 * Telik Inc. 21,985 20 * Hansen Medical Inc. 8,508 19 * Amicus Therapeutics Inc. 2,502 18 * StemCells Inc. 18,917 17 Young Innovations Inc. 421 13 * Orchid Cellmark Inc. 6,435 13 * EnteroMedics Inc. 4,462 12 * ADVENTRX Pharmaceuticals Inc. 5,620 12 * Entremed Inc. 2,162 11 * Acura Pharmaceuticals Inc. 3,165 10 * Cardica Inc. 2,775 10 * Strategic Diagnostics Inc. 3,761 8 * Capstone Therapeutics Corp. 15,292 7 * IVAX Diagnostics Inc. 10,306 7 * XOMA Ltd. 2,060 6 * CombiMatrix Corp. 2,351 5 * Arcadia Resources Inc. 38,500 5 * NovaMed Inc. 259 3 * RXi Pharmaceuticals Corp. 1,714 2 * Heska Corp. 291 2 Daxor Corp. 161 2 * Inhibitex Inc. 346 1 * Omeros Corp. 143 1 * OXiGENE Inc. 610 1 * OncoGenex Pharmaceutical Inc. 64 1 * Cardiovascular Systems Inc. 89 1 * EpiCept Corp. 1,326 1 * Solta Medical Inc. 287 1 * Synta Pharmaceuticals Corp. 180 1 * Dusa Pharmaceuticals Inc. 180 1 * MedQuist Holdings Inc. 84 1 * Synergetics USA Inc. 146 1 * Biospecifics Technologies Corp. 33 1 * Somaxon Pharmaceuticals Inc. 279 1 * Inovio Pharmaceuticals Inc. 648 1 * Oncothyreon Inc. 182 1 Utah Medical Products Inc. 24 1 * MELA Sciences Inc. 178 1 * ProPhase Labs Inc. 465 1 National Research Corp. 15 1 * Lannett Co. Inc. 84 1 * Cumberland Pharmaceuticals Inc. 75  * Nanosphere Inc. 116  * PURE Bioscience Inc. 236  * Repros Therapeutics Inc. 66  * TranS1 Inc. 84  * Sharps Compliance Corp. 72  * Apricus Biosciences Inc. 81  * Transcept Pharmaceuticals Inc. 40  * Vision-Sciences Inc. 140  * Sucampo Pharmaceuticals Inc. Class A 58  * Celsion Corp. 91  * Retractable Technologies Inc. 71  * Poniard Pharmaceuticals Inc. 268  * Bionovo Inc. 138  Industrials (11.7%) General Electric Co. 11,500,527 230,586 United Technologies Corp. 946,829 80,149 Caterpillar Inc. 685,077 76,283 3M Co. 733,004 68,536 United Parcel Service Inc. Class B 786,761 58,472 Boeing Co. 752,180 55,609 Union Pacific Corp. 532,224 52,334 Honeywell International Inc. 799,989 47,767 Emerson Electric Co. 812,372 47,467 Deere & Co. 457,494 44,327 CSX Corp. 403,854 31,743 Danaher Corp. 599,960 31,138 FedEx Corp. 322,587 30,178 Norfolk Southern Corp. 392,629 27,197 Lockheed Martin Corp. 330,774 26,594 General Dynamics Corp. 346,481 26,527 Illinois Tool Works Inc. 455,496 24,469 Tyco International Ltd. 528,920 23,680 Precision Castparts Corp. 154,058 22,674 Cummins Inc. 202,995 22,252 Raytheon Co. 393,857 20,036 Eaton Corp. 345,497 19,154 Northrop Grumman Corp. 299,702 18,794 PACCAR Inc. 354,671 18,567 Waste Management Inc. 488,443 18,238 Ingersoll-Rand plc 350,051 16,911 Parker Hannifin Corp. 174,111 16,485 Rockwell Automation Inc. 153,182 14,499 Fluor Corp. 193,138 14,227 CH Robinson Worldwide Inc. 179,346 13,295 Dover Corp. 201,780 13,265 Republic Services Inc. Class A 415,215 12,473 Goodrich Corp. 135,429 11,583 Expeditors International of Washington Inc. 229,387 11,501 Cooper Industries plc 176,021 11,424 ITT Corp. 188,409 11,314 Joy Global Inc. 111,522 11,019 Rockwell Collins Inc. 169,462 10,986 Southwest Airlines Co. 806,393 10,185 L-3 Communications Holdings Inc. 122,312 9,578 Fastenal Co. 143,197 9,283 Roper Industries Inc. 102,276 8,843 WW Grainger Inc. 63,315 8,717 * Delta Air Lines Inc. 851,514 8,345 Textron Inc. 296,684 8,126 * United Continental Holdings Inc. 343,516 7,897 * Stericycle Inc. 88,028 7,805 Flowserve Corp. 60,223 7,757 Bucyrus International Inc. Class A 83,052 7,595 AMETEK Inc. 172,741 7,578 Pall Corp. 124,298 7,161 * Jacobs Engineering Group Inc. 136,227 7,006 KBR Inc. 163,058 6,159 Iron Mountain Inc. 194,354 6,070 * Kansas City Southern 111,255 6,058 Pitney Bowes Inc. 219,490 5,639 Manpower Inc. 88,500 5,565 * AGCO Corp. 100,519 5,526 Masco Corp. 388,443 5,407 Equifax Inc. 133,850 5,200 * Quanta Services Inc. 227,837 5,110 * Foster Wheeler AG 133,567 5,025 * Navistar International Corp. 70,054 4,857 Donaldson Co. Inc. 78,345 4,802 Timken Co. 89,419 4,677 Robert Half International Inc. 151,545 4,637 JB Hunt Transport Services Inc. 100,197 4,551 Avery Dennison Corp. 106,222 4,457 Gardner Denver Inc. 56,611 4,417 * Owens Corning 121,437 4,371 * Terex Corp. 117,958 4,369 * Verisk Analytics Inc. Class A 132,650 4,346 Dun & Bradstreet Corp. 53,980 4,331 * WABCO Holdings Inc. 70,015 4,316 SPX Corp. 54,156 4,299 Cintas Corp. 141,725 4,290 * TransDigm Group Inc. 50,945 4,271 RR Donnelley & Sons Co. 223,690 4,232 * Babcock & Wilcox Co. 126,775 4,232 * Hertz Global Holdings Inc. 268,870 4,202 * URS Corp. 89,951 4,142 Hubbell Inc. Class B 57,282 4,069 Pentair Inc. 107,261 4,053 * IHS Inc. Class A 44,942 3,989 IDEX Corp. 88,286 3,854 Nordson Corp. 32,902 3,786 Snap-On Inc. 62,701 3,766 * BE Aerospace Inc. 105,700 3,756 Wabtec Corp. 52,188 3,540 Lincoln Electric Holdings Inc. 45,947 3,488 * Oshkosh Corp. 98,569 3,487 Kennametal Inc. 89,315 3,483 Waste Connections Inc. 119,627 3,444 * Thomas & Betts Corp. 55,859 3,322 MSC Industrial Direct Co. Class A 48,343 3,310 * Sensata Technologies Holding NV 94,867 3,295 * Shaw Group Inc. 92,294 3,268 * Kirby Corp. 55,360 3,172 Trinity Industries Inc. 86,070 3,156 Towers Watson & Co. Class A 56,709 3,145 Manitowoc Co. Inc. 143,074 3,130 Regal-Beloit Corp. 41,909 3,094 Harsco Corp. 87,506 3,088 * Spirit Aerosystems Holdings Inc. Class A 116,120 2,981 Graco Inc. 65,116 2,962 Carlisle Cos. Inc. 66,405 2,958 * Corrections Corp. of America 120,237 2,934 * WESCO International Inc. 46,025 2,877 * Aecom Technology Corp. 103,290 2,864 Ryder System Inc. 56,361 2,852 * Copart Inc. 64,639 2,801 Acuity Brands Inc. 46,762 2,735 * GrafTech International Ltd. 131,992 2,723 Crane Co. 53,841 2,608 Lennox International Inc. 49,276 2,591 * Nielsen Holdings NV 94,439 2,579 Alliant Techsystems Inc. 36,287 2,564 * Clean Harbors Inc. 25,885 2,554 * Alaska Air Group Inc. 40,083 2,542 CLARCOR Inc. 55,012 2,472 Landstar System Inc. 53,633 2,450 * Genesee & Wyoming Inc. Class A 42,039 2,447 * General Cable Corp. 56,467 2,445 Covanta Holding Corp. 142,315 2,431 Valmont Industries Inc. 22,942 2,394 * AMR Corp. 363,967 2,351 Con-way Inc. 59,497 2,338 * Esterline Technologies Corp. 32,739 2,315 Toro Co. 33,803 2,238 * EMCOR Group Inc. 72,178 2,235 UTi Worldwide Inc. 110,323 2,233 Woodward Inc. 63,980 2,211 * United Rentals Inc. 66,097 2,200 * EnerSys 54,689 2,174 Actuant Corp. Class A 74,051 2,147 * Polypore International Inc. 37,117 2,137 * Hexcel Corp. 106,058 2,088 * Huntington Ingalls Industries Inc. 49,950 2,073 Alexander & Baldwin Inc. 44,962 2,053 * Teledyne Technologies Inc. 39,637 2,050 Robbins & Myers Inc. 44,300 2,037 * Avis Budget Group Inc. 111,473 1,996 * Atlas Air Worldwide Holdings Inc. 28,278 1,972 * Moog Inc. Class A 42,806 1,965 GATX Corp. 50,639 1,958 * FTI Consulting Inc. 50,650 1,941 Belden Inc. 51,168 1,921 Watsco Inc. 27,416 1,911 Brady Corp. Class A 53,437 1,907 * Dollar Thrifty Automotive Group Inc. 28,033 1,871 AO Smith Corp. 41,912 1,858 Triumph Group Inc. 20,848 1,844 * Middleby Corp. 19,169 1,787 * Geo Group Inc. 69,692 1,787 United Stationers Inc. 25,094 1,783 Curtiss-Wright Corp. 50,536 1,776 * Chart Industries Inc. 31,368 1,726 * JetBlue Airways Corp. 270,755 1,698 Brink's Co. 50,905 1,685 * Meritor Inc. 97,908 1,662 * Tetra Tech Inc. 66,974 1,654 Herman Miller Inc. 58,844 1,618 * Old Dominion Freight Line Inc. 45,752 1,605 HNI Corp. 48,947 1,545 * Ceradyne Inc. 34,033 1,534 * US Airways Group Inc. 175,073 1,525 * Acacia Research - Acacia Technologies 44,499 1,523 Corporate Executive Board Co. 37,342 1,508 Mueller Industries Inc. 41,096 1,505 Deluxe Corp. 55,835 1,482 Rollins Inc. 72,402 1,470 * HUB Group Inc. Class A 39,701 1,437 Kaydon Corp. 36,549 1,432 * II-VI Inc. 28,748 1,430 Applied Industrial Technologies Inc. 41,696 1,387 Mine Safety Appliances Co. 37,637 1,380 Barnes Group Inc. 65,805 1,374 Werner Enterprises Inc. 51,648 1,367 * Macquarie Infrastructure Co. LLC 57,219 1,365 * CoStar Group Inc. 21,546 1,351 * USG Corp. 79,153 1,319 Knight Transportation Inc. 68,453 1,318 * MasTec Inc. 62,697 1,304 * American Superconductor Corp. 52,370 1,302 Franklin Electric Co. Inc. 28,084 1,297 Interface Inc. Class A 69,820 1,291 Simpson Manufacturing Co. Inc. 43,224 1,273 Briggs & Stratton Corp. 55,192 1,250 Knoll Inc. 59,560 1,248 Watts Water Technologies Inc. Class A 32,649 1,247 ABM Industries Inc. 48,274 1,226 Raven Industries Inc. 19,772 1,214 Healthcare Services Group Inc. 68,449 1,203 HEICO Corp. Class A 26,744 1,203 CIRCOR International Inc. 25,393 1,194 * Advisory Board Co. 22,847 1,177 * AAR Corp. 41,650 1,155 * Orbital Sciences Corp. 60,321 1,141 * Ladish Co. Inc. 20,617 1,127 Granite Construction Inc. 39,762 1,117 * Insituform Technologies Inc. Class A 41,391 1,107 * Mobile Mini Inc. 45,534 1,094 * Korn/Ferry International 49,103 1,094 Albany International Corp. 43,878 1,093 ESCO Technologies Inc. 28,072 1,071 Insperity Inc. 35,112 1,067 Skywest Inc. 63,010 1,066 American Science & Engineering Inc. 11,399 1,053 * DigitalGlobe Inc. 37,476 1,050 * AirTran Holdings Inc. 136,992 1,021 Armstrong World Industries Inc. 21,766 1,007 Heartland Express Inc. 57,203 1,004 * GeoEye Inc. 24,054 1,000 * Altra Holdings Inc. 42,195 997 * Blount International Inc. 61,476 982 * Beacon Roofing Supply Inc. 47,822 979 * Astec Industries Inc. 26,145 975 Aircastle Ltd. 80,058 966 * Greenbrier Cos. Inc. 33,965 964 Cubic Corp. 16,638 957 * Consolidated Graphics Inc. 17,275 944 Kaman Corp. 26,305 926 * ACCO Brands Corp. 95,329 909 Mueller Water Products Inc. Class A 202,366 907 * Dycom Industries Inc. 52,231 906 * Layne Christensen Co. 26,210 904 * Colfax Corp. 39,350 903 Comfort Systems USA Inc. 63,688 896 Forward Air Corp. 29,148 893 AZZ Inc. 19,151 873 Resources Connection Inc. 43,717 848 * SYKES Enterprises Inc. 42,720 845 * RSC Holdings Inc. 56,071 806 * 3D Systems Corp. 15,897 772 Titan International Inc. 28,751 765 * Amerco Inc. 7,872 764 Badger Meter Inc. 18,268 753 * American Reprographics Co. 72,632 752 * Air Transport Services Group Inc. 88,026 744 Dynamic Materials Corp. 26,581 743 Arkansas Best Corp. 28,473 738 AAON Inc. 22,394 737 * Interline Brands Inc. 35,850 731 Lindsay Corp. 9,114 720 Cascade Corp. 15,900 709 TAL International Group Inc. 19,070 692 Allegiant Travel Co. Class A 15,633 685 Steelcase Inc. Class A 57,799 658 * RBC Bearings Inc. 17,196 657 Quanex Building Products Corp. 33,468 657 * Celadon Group Inc. 40,163 652 * Sauer-Danfoss Inc. 12,732 648 Marten Transport Ltd. 29,019 647 G&K Services Inc. Class A 19,451 647 * Powell Industries Inc. 16,348 645 Universal Forest Products Inc. 17,553 643 * Griffon Corp. 47,956 630 Seaboard Corp. 260 627 * American Railcar Industries Inc. 25,052 625 Standex International Corp. 16,367 620 * H&E Equipment Services Inc. 31,673 618 EnergySolutions Inc. 100,730 600 Tutor Perini Corp. 24,622 600 * Trex Co. Inc. 18,041 589 * Rush Enterprises Inc. Class A 29,508 584 * Active Power Inc. 198,020 584 * NN Inc. 31,908 583 Ameron International Corp. 8,324 581 Ampco-Pittsburgh Corp. 20,817 574 * Huron Consulting Group Inc. 20,624 571 * CBIZ Inc. 78,945 569 * On Assignment Inc. 59,735 565 * Wabash National Corp. 47,925 555 * Commercial Vehicle Group Inc. 30,810 550 Unifirst Corp. 10,195 540 * EnPro Industries Inc. 14,495 526 * TrueBlue Inc. 31,272 525 US Ecology Inc. 29,370 512 Apogee Enterprises Inc. 38,428 507 Alamo Group Inc. 18,339 503 Gorman-Rupp Co. 12,773 503 * Navigant Consulting Inc. 49,330 493 * SFN Group Inc. 34,826 491 Ducommun Inc. 20,491 490 * Cenveo Inc. 74,772 488 Tredegar Corp. 22,502 486 * Kforce Inc. 26,474 484 * APAC Customer Services Inc. 79,771 479 NACCO Industries Inc. Class A 4,321 478 * GenCorp Inc. 79,083 473 * Exponent Inc. 10,581 472 Tennant Co. 11,122 468 Aceto Corp. 58,070 463 *,^ EnerNOC Inc. 23,744 454 CDI Corp. 30,642 453 Houston Wire & Cable Co. 29,404 430 * Franklin Covey Co. 48,573 421 * Aerovironment Inc. 11,860 415 National Presto Industries Inc. 3,598 405 Barrett Business Services Inc. 24,944 401 * Kelly Services Inc. Class A 18,282 397 Heidrick & Struggles International Inc. 14,055 391 Ennis Inc. 22,932 391 * Furmanite Corp. 48,522 388 * CRA International Inc. 13,317 384 McGrath Rentcorp 14,026 382 Miller Industries Inc. 23,241 377 * Flow International Corp. 83,763 368 American Woodmark Corp. 17,499 365 * Michael Baker Corp. 12,357 359 * Capstone Turbine Corp. 195,632 354 * GP Strategies Corp. 26,031 354 * Casella Waste Systems Inc. Class A 48,674 349 * Genco Shipping & Trading Ltd. 32,382 349 * Fushi Copperweld Inc. 43,235 347 Graham Corp. 14,473 346 LB Foster Co. Class A 7,994 345 International Shipholding Corp. 13,646 340 * M&F Worldwide Corp. 13,196 331 Intersections Inc. 26,072 323 Encore Wire Corp. 13,072 318 *,^ A123 Systems Inc. 49,663 315 Sun Hydraulics Corp. 7,154 308 Hardinge Inc. 22,370 306 * Park-Ohio Holdings Corp. 14,762 305 * Pacer International Inc. 56,957 300 John Bean Technologies Corp. 15,538 299 *,^ China BAK Battery Inc. 164,947 299 * Covenant Transportation Group Inc. Class A 31,968 296 * Builders FirstSource Inc. 103,565 294 Great Lakes Dredge & Dock Corp. 37,903 289 * Columbus McKinnon Corp. 15,502 286 * Northwest Pipe Co. 12,259 281 * Kratos Defense & Security Solutions Inc. 19,724 281 Federal Signal Corp. 41,442 270 * United Capital Corp. 9,394 266 * Advanced Battery Technologies Inc. 135,831 264 * Hawaiian Holdings Inc. 42,623 256 Viad Corp. 10,490 251 * Harbin Electric Inc. 12,076 250 * Force Protection Inc. 50,643 248 * FuelCell Energy Inc. 114,741 246 * Generac Holdings Inc. 11,996 243 * Gibraltar Industries Inc. 20,075 240 * PAM Transportation Services Inc. 19,594 238 Courier Corp. 17,041 238 * Higher One Holdings Inc. 16,363 236 * Team Inc. 8,998 236 * DXP Enterprises Inc. 10,115 233 * Lydall Inc. 26,021 231 * MYR Group Inc. 9,616 230 * PowerSecure International Inc. 26,134 225 * Republic Airways Holdings Inc. 34,721 223 * Orion Marine Group Inc. 20,535 221 * Kadant Inc. 8,389 220 * Quality Distribution Inc. 18,214 216 * Dolan Co. 17,352 211 * KAR Auction Services Inc. 13,732 211 Insteel Industries Inc. 14,324 203 * BlueLinx Holdings Inc. 54,330 201 * Broadwind Energy Inc. 139,929 183 * Astronics Corp. 7,225 182 * Taser International Inc. 44,260 180 * LaBarge Inc. 10,082 178 Lawson Products Inc. 7,537 174 Multi-Color Corp. 8,584 173 * Pinnacle Airlines Corp. 29,941 172 Vicor Corp. 10,365 171 * Hudson Highland Group Inc. 26,174 170 LSI Industries Inc. 23,349 169 * Eagle Bulk Shipping Inc. 44,992 167 * Fuel Tech Inc. 18,626 166 * School Specialty Inc. 10,487 150 * ICF International Inc. 7,246 149 * RailAmerica Inc. 8,383 143 * Hurco Cos. Inc. 4,445 136 Met-Pro Corp. 11,280 134 HEICO Corp. 2,028 127 * Odyssey Marine Exploration Inc. 40,732 125 * China Fire & Security Group Inc. 20,261 125 * Metalico Inc. 19,816 123 * Sterling Construction Co. Inc. 7,217 122 * FreightCar America Inc. 3,730 121 *,^ Altair Nanotechnologies Inc. 76,052 120 Kimball International Inc. Class B 16,615 116 LS Starrett Co. Class A 8,173 115 * Satcon Technology Corp. 29,171 113 * CAI International Inc. 4,266 110 * Pike Electric Corp. 11,397 109 * Titan Machinery Inc. 4,199 106 Preformed Line Products Co. 1,518 105 * Trimas Corp. 4,844 104 * Innovative Solutions & Support Inc. 17,518 102 * Saia Inc. 6,233 102 * LMI Aerospace Inc. 4,926 100 * Ceco Environmental Corp. 16,790 99 * Innovaro Inc. 35,674 99 * NCI Building Systems Inc. 7,783 99 * Amrep Corp. 9,979 98 * Magnetek Inc. 44,194 97 Eastern Co. 4,797 92 * Standard Parking Corp. 4,938 88 * UQM Technologies Inc. 29,271 87 * Frozen Food Express Industries 24,502 85 * Plug Power Inc. 110,271 84 * Innerworkings Inc. 11,298 83 * Willis Lease Finance Corp. 6,194 78 Schawk Inc. Class A 4,014 78 * Ener1 Inc. 26,047 77 * Valence Technology Inc. 47,866 75 * Ascent Solar Technologies Inc. 25,279 73 * PMFG Inc. 3,188 68 * WCA Waste Corp. 11,241 67 * Tecumseh Products Co. Class A 6,671 67 * TBS International plc Class A 28,797 56 * Sypris Solutions Inc. 12,458 54 * Ultralife Corp. 9,678 49 * USA Truck Inc. 3,758 49 * Innotrac Corp. 28,467 44 * Ocean Power Technologies Inc. 7,673 42 * Hill International Inc. 7,987 42 * TRC Cos. Inc. 7,756 37 * Applied Energetics Inc. 53,683 35 * Energy Recovery Inc. 11,020 35 Horizon Lines Inc. Class A 39,908 34 *,^ YRC Worldwide Inc. 18,767 33 * Arotech Corp. 23,576 33 *,^ Akeena Solar Inc. 69,183 33 * Document Security Systems Inc. 7,494 31 * Perma-Fix Environmental Services 19,051 29 *,^ Hoku Corp. 13,616 27 *,^ Beacon Power Corp. 12,270 24 * Lihua International Inc. 2,619 23 * Argan Inc. 2,655 23 Twin Disc Inc. 662 21 Standard Register Co. 5,754 19 * Orion Energy Systems Inc. 4,439 18 Superior Uniform Group Inc. 1,534 18 Virco Manufacturing 5,176 17 * AT Cross Co. Class A 1,573 17 * China CGame Inc. 12,405 16 * SmartHeat Inc. 5,282 15 * Duoyuan Printing Inc. 9,757 11 * Omega Flex Inc. 626 8 * Rush Enterprises Inc. Class B 455 8 * Heritage-Crystal Clean Inc. 553 8 * US Home Systems Inc. 1,799 8 * Key Technology Inc. 359 7 * Sparton Corp. 700 5 * Wuhan General Group China Inc. 2,400 3 * Xerium Technologies Inc. 89 2 * Universal Truckload Services Inc. 104 2 * Mistras Group Inc. 89 2 * LECG Corp. 6,734 1 * Roadrunner Transportation Systems Inc. 89 1 Douglas Dynamics Inc. 87 1 Baltic Trading Ltd. 124 1 * Patriot Transportation Holding Inc. 42 1 * Integrated Electrical Services Inc. 308 1 VSE Corp. 31 1 * Internet Media Services Inc. 3,050 1 * China Valves Technology Inc. 163 1 * SL Industries Inc. 28 1 * Lime Energy Co. 96  * PGT Inc. 159  Information Technology (18.2%) * Apple Inc. 990,124 345,009 International Business Machines Corp. 1,340,952 218,669 Microsoft Corp. 8,311,191 210,772 * Google Inc. Class A 268,120 157,175 Oracle Corp. 4,340,936 144,857 Intel Corp. 6,020,838 121,440 Cisco Systems Inc. 5,982,716 102,604 Hewlett-Packard Co. 2,447,681 100,281 QUALCOMM Inc. 1,746,122 95,740 * EMC Corp. 2,223,944 59,046 Texas Instruments Inc. 1,267,322 43,799 Visa Inc. Class A 536,005 39,461 * eBay Inc. 1,266,508 39,312 Accenture plc Class A 684,191 37,610 Corning Inc. 1,686,942 34,802 Mastercard Inc. Class A 119,030 29,962 * Dell Inc. 1,889,117 27,411 Automatic Data Processing Inc. 532,926 27,344 * Cognizant Technology Solutions Corp. Class A 327,892 26,690 * Juniper Networks Inc. 565,341 23,790 Applied Materials Inc. 1,443,773 22,552 * Yahoo! Inc. 1,338,200 22,281 Broadcom Corp. Class A 493,302 19,426 * NetApp Inc. 385,848 18,590 * Adobe Systems Inc. 549,738 18,229 * Salesforce.com Inc. 127,756 17,066 * Intuit Inc. 320,963 17,043 TE Connectivity Ltd. 479,384 16,692 Xerox Corp. 1,499,008 15,964 * Symantec Corp. 838,791 15,551 * Motorola Solutions Inc. 344,480 15,395 * Citrix Systems Inc. 202,653 14,887 Altera Corp. 337,734 14,867 Western Union Co. 708,694 14,720 Analog Devices Inc. 322,645 12,706 * SanDisk Corp. 253,108 11,666 * NVIDIA Corp. 620,303 11,451 * Micron Technology Inc. 967,711 11,090 Paychex Inc. 351,313 11,017 * Autodesk Inc. 245,362 10,823 CA Inc. 441,769 10,682 Amphenol Corp. Class A 188,388 10,246 * Fiserv Inc. 160,663 10,077 *,^ First Solar Inc. 60,080 9,663 * BMC Software Inc. 191,708 9,536 * Red Hat Inc. 205,633 9,334 * Marvell Technology Group Ltd. 597,469 9,291 * Western Digital Corp. 248,025 9,249 Xilinx Inc. 279,935 9,182 * Teradata Corp. 180,737 9,163 Fidelity National Information Services Inc. 276,118 9,026 * F5 Networks Inc. 87,439 8,969 KLA-Tencor Corp. 180,306 8,541 Maxim Integrated Products Inc. 320,751 8,211 Linear Technology Corp. 243,284 8,182 Computer Sciences Corp. 166,739 8,125 Microchip Technology Inc. 201,633 7,664 * Lam Research Corp. 132,688 7,518 * Akamai Technologies Inc. 196,781 7,478 * Seagate Technology plc 510,294 7,348 * Motorola Mobility Holdings Inc. 299,093 7,298 * Electronic Arts Inc. 358,148 6,995 Harris Corp. 138,557 6,872 * Atmel Corp. 495,203 6,750 VeriSign Inc. 185,640 6,722 * Trimble Navigation Ltd. 129,615 6,551 * VMware Inc. Class A 80,260 6,544 * Rovi Corp. 120,916 6,487 Activision Blizzard Inc. 588,145 6,452 * Skyworks Solutions Inc. 198,756 6,444 * Flextronics International Ltd. 827,001 6,178 Avago Technologies Ltd. 198,317 6,168 FLIR Systems Inc. 171,376 5,931 * Riverbed Technology Inc. 150,705 5,674 * Avnet Inc. 163,998 5,591 * SAIC Inc. 320,862 5,429 * Advanced Micro Devices Inc. 625,469 5,379 * ANSYS Inc. 98,193 5,321 * Informatica Corp. 101,752 5,314 * Arrow Electronics Inc. 125,533 5,257 * VeriFone Systems Inc. 94,252 5,179 * Cree Inc. 111,178 5,132 * Nuance Communications Inc. 257,422 5,035 * JDS Uniphase Corp. 241,563 5,034 Factset Research Systems Inc. 47,815 5,008 * TIBCO Software Inc. 181,027 4,933 * Alliance Data Systems Corp. 56,094 4,818 * Polycom Inc. 92,551 4,799 * ON Semiconductor Corp. 470,100 4,640 * LSI Corp. 669,337 4,551 * Equinix Inc. 49,865 4,543 * Synopsys Inc. 161,345 4,461 * Rackspace Hosting Inc. 102,548 4,394 Jabil Circuit Inc. 212,600 4,343 * MICROS Systems Inc. 87,296 4,315 Global Payments Inc. 86,625 4,238 * Varian Semiconductor Equipment Associates Inc. 80,482 3,917 * Gartner Inc. 93,742 3,906 Solera Holdings Inc. 75,886 3,878 National Semiconductor Corp. 259,863 3,726 * Novellus Systems Inc. 97,277 3,612 * Ingram Micro Inc. 169,176 3,558 * Teradyne Inc. 195,799 3,487 * Ariba Inc. 101,951 3,481 * Atheros Communications Inc. 77,778 3,473 * Cypress Semiconductor Corp. 171,409 3,322 * NCR Corp. 172,811 3,256 Total System Services Inc. 179,659 3,237 * WebMD Health Corp. 60,307 3,222 * MEMC Electronic Materials Inc. 246,350 3,193 Lender Processing Services Inc. 98,483 3,170 * Lexmark International Inc. Class A 85,342 3,161 National Instruments Corp. 95,875 3,142 Broadridge Financial Solutions Inc. 135,772 3,081 * Brocade Communications Systems Inc. 492,446 3,029 Jack Henry & Associates Inc. 88,392 2,996 * Sohu.com Inc. 33,003 2,949 * IAC/InterActiveCorp 94,727 2,926 * Vishay Intertechnology Inc. 164,192 2,913 * Parametric Technology Corp. 128,252 2,884 * Aruba Networks Inc. 85,039 2,878 * Cadence Design Systems Inc. 289,980 2,827 * Dolby Laboratories Inc. Class A 57,252 2,817 * Compuware Corp. 237,723 2,746 * Concur Technologies Inc. 48,350 2,681 Molex Inc. Class A 128,008 2,648 * Ciena Corp. 101,726 2,641 ADTRAN Inc. 61,949 2,630 * Netlogic Microsystems Inc. 62,517 2,627 * Tech Data Corp. 50,734 2,580 Diebold Inc. 71,694 2,542 * International Rectifier Corp. 75,711 2,503 * VistaPrint NV 47,734 2,477 * Itron Inc. 43,818 2,473 * Fairchild Semiconductor International Inc. Class A 135,302 2,462 * Acme Packet Inc. 34,283 2,433 * Zebra Technologies Corp. 61,607 2,417 * Rambus Inc. 121,437 2,404 * Universal Display Corp. 43,371 2,387 MercadoLibre Inc. 28,564 2,332 InterDigital Inc. 48,438 2,311 * Novell Inc. 383,405 2,274 * AOL Inc. 115,652 2,259 * TriQuint Semiconductor Inc. 172,331 2,225 *,^ Veeco Instruments Inc. 43,580 2,216 Anixter International Inc. 31,550 2,205 DST Systems Inc. 40,496 2,139 * Monster Worldwide Inc. 133,857 2,128 * Omnivision Technologies Inc. 59,766 2,123 * QLogic Corp. 114,248 2,119 * SuccessFactors Inc. 53,773 2,102 * Progress Software Corp. 70,673 2,056 * Wright Express Corp. 39,577 2,052 * NeuStar Inc. Class A 79,960 2,045 * CACI International Inc. Class A 33,151 2,033 Tellabs Inc. 379,316 1,988 * Silicon Laboratories Inc. 45,278 1,956 * Fortinet Inc. 44,156 1,943 Plantronics Inc. 52,115 1,908 * GSI Commerce Inc. 65,042 1,904 * Convergys Corp. 132,553 1,903 * PMC - Sierra Inc. 250,928 1,882 * Microsemi Corp. 90,768 1,880 * Finisar Corp. 75,813 1,865 * RF Micro Devices Inc. 285,127 1,828 * Lawson Software Inc. 150,261 1,818 * CommVault Systems Inc. 44,514 1,775 * CoreLogic Inc. 95,936 1,775 * Cavium Networks Inc. 39,116 1,757 MKS Instruments Inc. 52,461 1,747 * Mentor Graphics Corp. 119,109 1,743 * Arris Group Inc. 135,488 1,726 * Cymer Inc. 30,342 1,717 * Hittite Microwave Corp. 26,898 1,715 * Quest Software Inc. 67,555 1,715 * Semtech Corp. 68,225 1,707 Intersil Corp. Class A 135,632 1,689 * IPG Photonics Corp. 28,051 1,618 * Digital River Inc. 43,069 1,612 * OpenTable Inc. 15,082 1,604 * Viasat Inc. 40,079 1,597 * Genpact Ltd. 108,934 1,577 * Coherent Inc. 26,832 1,559 * Ultimate Software Group Inc. 26,329 1,547 * Plexus Corp. 44,049 1,544 * MicroStrategy Inc. Class A 11,481 1,544 MAXIMUS Inc. 18,871 1,532 * Cirrus Logic Inc. 71,888 1,512 * ACI Worldwide Inc. 45,852 1,504 * SAVVIS Inc. 39,847 1,478 * j2 Global Communications Inc. 49,462 1,460 * Unisys Corp. 46,231 1,443 * Aspen Technology Inc. 95,854 1,437 * Take-Two Interactive Software Inc. 92,156 1,416 * FEI Co. 41,912 1,413 * Constant Contact Inc. 40,463 1,412 * Taleo Corp. Class A 39,454 1,407 * EchoStar Corp. Class A 36,523 1,382 * SRA International Inc. Class A 48,546 1,377 Littelfuse Inc. 24,078 1,375 * Sapient Corp. 119,488 1,368 Fair Isaac Corp. 43,158 1,364 * JDA Software Group Inc. 45,038 1,363 * Blue Coat Systems Inc. 47,515 1,338 * Diodes Inc. 38,407 1,308 * Cabot Microelectronics Corp. 25,031 1,308 Blackbaud Inc. 47,867 1,304 * Blackboard Inc. 35,637 1,291 * Brooks Automation Inc. 94,036 1,291 * Spansion Inc. Class A 69,115 1,290 * Netgear Inc. 39,447 1,280 * ValueClick Inc. 87,727 1,269 * Benchmark Electronics Inc. 66,870 1,268 * Entegris Inc. 144,112 1,264 * AsiaInfo-Linkage Inc. 57,379 1,242 Syntel Inc. 23,566 1,231 * Integrated Device Technology Inc. 165,827 1,222 * Rofin-Sinar Technologies Inc. 30,572 1,208 * Advent Software Inc. 41,631 1,194 * Acxiom Corp. 82,759 1,188 Power Integrations Inc. 30,532 1,170 * Euronet Worldwide Inc. 59,448 1,149 * DTS Inc. 24,513 1,143 * Amkor Technology Inc. 167,346 1,128 Cognex Corp. 39,822 1,125 * Checkpoint Systems Inc. 49,763 1,119 * BroadSoft Inc. 23,387 1,115 * TiVo Inc. 126,157 1,105 * Bottomline Technologies Inc. 43,872 1,103 * Avid Technology Inc. 49,307 1,100 * Websense Inc. 47,619 1,094 * Netscout Systems Inc. 39,970 1,092 * Harmonic Inc. 115,781 1,086 * Scansource Inc. 28,381 1,078 * SunPower Corp. Class A 62,241 1,067 * Manhattan Associates Inc. 32,499 1,063 * FARO Technologies Inc. 26,540 1,062 * L-1 Identity Solutions Inc. 89,437 1,054 * DG FastChannel Inc. 32,079 1,034 * Tyler Technologies Inc. 43,468 1,031 * Synaptics Inc. 37,421 1,011 * Ebix Inc. 41,838 989 * Ceva Inc. 37,016 989 * Mantech International Corp. Class A 23,285 987 * CSG Systems International Inc. 49,376 985 Black Box Corp. 27,999 984 * Advanced Energy Industries Inc. 59,567 974 * Sanmina-SCI Corp. 86,857 974 * DealerTrack Holdings Inc. 42,353 972 * Epicor Software Corp. 87,834 972 * Hypercom Corp. 80,716 971 NIC Inc. 77,780 969 * Ancestry.com Inc. 27,337 969 * Tessera Technologies Inc. 53,070 969 * Brightpoint Inc. 89,143 966 Forrester Research Inc. 24,820 950 Earthlink Inc. 121,250 949 * Ciber Inc. 141,179 946 * Applied Micro Circuits Corp. 90,998 945 * Emulex Corp. 88,314 942 *,^ Power-One Inc. 103,989 910 * Interactive Intelligence Inc. 23,343 904 * Dice Holdings Inc. 58,647 886 * Electro Scientific Industries Inc. 51,024 886 * Insight Enterprises Inc. 51,946 885 * GT Solar International Inc. 82,515 880 * Kulicke & Soffa Industries Inc. 92,618 866 Pegasystems Inc. 22,771 864 * Sonus Networks Inc. 226,395 851 * Terremark Worldwide Inc. 44,230 840 Comtech Telecommunications Corp. 30,837 838 * Verigy Ltd. 58,742 828 * Lattice Semiconductor Corp. 139,047 820 * Infinera Corp. 95,551 802 * Loral Space & Communications Inc. 10,262 796 * SYNNEX Corp. 24,126 790 EPIQ Systems Inc. 53,789 772 * TTM Technologies Inc. 42,265 768 Methode Electronics Inc. 63,224 764 * STEC Inc. 37,910 762 MTS Systems Corp. 16,670 759 * Rogers Corp. 16,781 756 * SunPower Corp. Class B 44,367 740 * Knot Inc. 61,119 736 * ATMI Inc. 38,481 726 CTS Corp. 66,532 719 * Oclaro Inc. 60,484 696 * TeleTech Holdings Inc. 35,594 690 * Stratasys Inc. 14,493 681 * LoopNet Inc. 48,048 680 * comScore Inc. 22,858 675 Daktronics Inc. 61,930 666 Cohu Inc. 43,314 665 * Limelight Networks Inc. 91,897 658 * Sourcefire Inc. 23,859 656 * Anaren Inc. 32,187 647 * Tekelec 77,253 627 * Axcelis Technologies Inc. 235,913 625 AVX Corp. 41,801 623 * Synchronoss Technologies Inc. 17,841 620 * LTX-Credence Corp. 66,950 611 * Electronics for Imaging Inc. 41,343 608 * Aviat Networks Inc. 115,830 599 iGate Corp. 31,816 597 * Radiant Systems Inc. 33,692 596 * FormFactor Inc. 57,380 591 * Callidus Software Inc. 85,391 587 Park Electrochemical Corp. 18,095 584 * NetSuite Inc. 19,620 571 * RightNow Technologies Inc. 18,061 565 Heartland Payment Systems Inc. 32,248 565 * Echelon Corp. 55,576 563 * Silicon Graphics International Corp. 26,043 557 * Imation Corp. 49,734 554 Keynote Systems Inc. 29,680 551 * Computer Task Group Inc. 40,531 539 * Kenexa Corp. 19,468 537 DDi Corp. 50,676 536 *,^ Emcore Corp. 207,296 535 * IXYS Corp. 39,627 532 * Anadigics Inc. 118,777 532 * Multi-Fineline Electronix Inc. 18,797 530 Molex Inc. 21,054 529 * Liquidity Services Inc. 29,421 525 * Intermec Inc. 48,600 524 * Mercury Computer Systems Inc. 23,947 507 * Actuate Corp. 96,696 503 Micrel Inc. 36,685 494 * Integrated Silicon Solution Inc. 52,580 487 * KVH Industries Inc. 32,125 486 Sycamore Networks Inc. 19,842 485 * Agilysys Inc. 84,072 483 * LogMeIn Inc. 11,304 477 United Online Inc. 74,744 471 * SolarWinds Inc. 19,807 465 Electro Rent Corp. 26,927 463 * Accelrys Inc. 57,394 459 * Entropic Communications Inc. 54,314 459 * RealNetworks Inc. 122,871 457 * Silicon Image Inc. 50,243 451 * Gerber Scientific Inc. 46,643 437 * Digi International Inc. 41,185 435 * Oplink Communications Inc. 21,857 426 * Kopin Corp. 92,661 425 * Cardtronics Inc. 20,649 420 Opnet Technologies Inc. 10,770 420 * Extreme Networks 119,643 419 * Cogo Group Inc. 51,684 417 * Volterra Semiconductor Corp. 16,426 408 * Monolithic Power Systems Inc. 28,346 402 * Cray Inc. 61,844 399 ModusLink Global Solutions Inc. 72,601 396 * Verint Systems Inc. 10,978 393 * OSI Systems Inc. 10,464 393 * Advanced Analogic Technologies Inc. 103,501 391 * Measurement Specialties Inc. 11,482 391 * Newport Corp. 21,806 389 * Quantum Corp. 153,668 387 * Sigma Designs Inc. 29,530 382 * LivePerson Inc. 30,153 381 * Zoran Corp. 36,463 379 * Internap Network Services Corp. 57,482 378 * Ultratech Inc. 12,784 376 * Immersion Corp. 45,640 349 Bel Fuse Inc. Class B 15,756 347 * Globecomm Systems Inc. 27,835 343 * Ixia 21,580 343 * ExlService Holdings Inc. 15,968 338 * Openwave Systems Inc. 156,766 335 * Infospace Inc. 38,682 335 * Hackett Group Inc. 87,226 335 * Standard Microsystems Corp. 13,578 335 VirnetX Holding Corp. 16,801 334 * FalconStor Software Inc. 72,693 331 * Net 1 UEPS Technologies Inc. 38,239 329 * MIPS Technologies Inc. Class A 31,340 329 * NVE Corp. 5,810 327 * DSP Group Inc. 41,725 321 * EMS Technologies Inc. 16,139 317 * MoneyGram International Inc. 89,214 306 American Software Inc. Class A 41,126 303 * Integral Systems Inc. 24,413 297 * DemandTec Inc. 22,378 294 * THQ Inc. 64,284 293 * Smith Micro Software Inc. 31,088 291 * QuinStreet Inc. 12,722 289 * Conexant Systems Inc. 120,993 288 *,^ Rubicon Technology Inc. 10,337 286 * Powerwave Technologies Inc. 62,517 282 * CalAmp Corp. 82,181 275 * FSI International Inc. 62,493 274 * TNS Inc. 17,220 268 Cass Information Systems Inc. 6,697 263 *,^ China Security & Surveillance Technology Inc. 56,659 262 * Perficient Inc. 21,457 258 * Dot Hill Systems Corp. 90,553 256 * Intevac Inc. 20,584 256 * Novatel Wireless Inc. 46,467 254 * Exar Corp. 41,669 251 * Mindspeed Technologies Inc. 29,552 250 * SS&C Technologies Holdings Inc. 12,007 245 * Lionbridge Technologies Inc. 71,444 245 * Comverge Inc. 52,313 244 *,^ Energy Conversion Devices Inc. 107,333 243 Renaissance Learning Inc. 19,707 232 * LRAD Corp. 82,645 231 * KIT Digital Inc. 19,114 230 * Move Inc. 94,525 226 Marchex Inc. Class B 28,509 224 * Vocus Inc. 8,673 224 * Nanometrics Inc. 12,285 222 * Saba Software Inc. 22,572 221 Stamps.com Inc. 16,292 217 * VASCO Data Security International Inc. 15,726 216 * Magma Design Automation Inc. 31,502 215 * Vishay Precision Group Inc. 13,007 204 * AXT Inc. 25,930 186 * Kemet Corp. 12,460 185 * Dynamics Research Corp. 11,226 184 * Calix Inc. 9,031 183 * Fabrinet 9,075 183 * BigBand Networks Inc. 70,042 179 * S1 Corp. 26,711 178 * Maxwell Technologies Inc. 10,166 176 * Photronics Inc. 19,157 172 * Super Micro Computer Inc. 10,488 168 * Spectrum Control Inc. 8,412 166 * Aware Inc. 44,194 159 * Zygo Corp. 10,858 159 Pulse Electronics Corp. 26,190 158 * Autobytel Inc. 109,622 158 Imergent Inc. 23,286 156 * Supertex Inc. 6,899 154 * support.com Inc. 29,004 151 * PC-Tel Inc. 19,415 149 * AuthenTec Inc. 46,445 149 * Edgewater Technology Inc. 46,266 148 * LoJack Corp. 30,922 145 * ShoreTel Inc. 17,576 145 * SMART Modular Technologies WWH Inc. 17,653 137 * Network Equipment Technologies Inc. 35,089 132 * Virtusa Corp. 6,908 129 * Web.com Group Inc. 8,761 128 * Cyberoptics Corp. 14,065 122 * Concurrent Computer Corp. 18,782 119 * Cinedigm Digital Cinema Corp. Class A 66,352 119 * Global Cash Access Holdings Inc. 35,662 117 * Seachange International Inc. 12,187 116 * Rudolph Technologies Inc. 10,158 111 * Reis Inc. 13,713 108 Ipass Inc. 67,267 105 * Radisys Corp. 11,913 103 *,^ Wave Systems Corp. Class A 32,831 103 * Hutchinson Technology Inc. 36,408 103 * PROS Holdings Inc. 6,945 101 * QuickLogic Corp. 20,604 101 * BTU International Inc. 9,100 100 * Bsquare Corp. 13,941 100 Evolving Systems Inc. 13,428 97 * UTStarcom Inc. 40,330 95 * TeleCommunication Systems Inc. Class A 22,677 93 * Looksmart Ltd. 54,701 90 * Pericom Semiconductor Corp. 8,578 89 *,^ Evergreen Solar Inc. 64,339 87 * Presstek Inc. 40,606 84 * Symmetricom Inc. 13,158 81 * StarTek Inc. 15,375 77 *,^ Microvision Inc. 56,881 75 TheStreet.com Inc. 22,378 75 * MoSys Inc. 12,422 75 * Transwitch Corp. 16,462 74 * PC Connection Inc. 8,005 71 * SRS Labs Inc. 8,051 69 * Datalink Corp. 10,313 66 * Ness Technologies Inc. 10,182 65 * China TransInfo Technology Corp. 14,000 65 * Authentidate Holding Corp. 105,336 63 * Frequency Electronics Inc. 6,132 63 * NaviSite Inc. 11,127 61 * Network Engines Inc. 27,889 57 * China Information Technology Inc. 20,337 55 Telular Corp. 7,116 52 * WebMediaBrands Inc. 36,233 51 * Ditech Networks Inc. 34,438 50 * Online Resources Corp. 12,713 48 * Westell Technologies Inc. Class A 12,700 44 * PRGX Global Inc. 7,136 43 * Mattson Technology Inc. 17,376 42 * Pixelworks Inc. 11,645 42 * Viasystems Group Inc. 1,531 42 * Ikanos Communications Inc. 36,361 41 * Information Services Group Inc. 18,690 41 * RAE Systems Inc. 22,951 41 * NCI Inc. Class A 1,656 40 * EndWave Corp. 16,504 40 * PDF Solutions Inc. 5,923 39 * PLX Technology Inc. 10,402 38 * Planar Systems Inc. 13,735 38 * Tollgrade Communications Inc. 3,673 37 Bel Fuse Inc. Class A 1,477 35 * PAR Technology Corp. 7,772 35 Richardson Electronics Ltd. 2,625 35 * iGO Inc. 11,872 33 * Opnext Inc. 13,481 33 * ORBCOMM Inc. 9,769 32 Rimage Corp. 1,944 31 * X-Rite Inc. 6,261 30 * MEMSIC Inc. 8,040 30 * ID Systems Inc. 6,149 28 * Trident Microsystems Inc. 24,205 28 * Lantronix Inc. 6,995 27 * Rosetta Stone Inc. 1,884 25 QAD Inc. Class A 2,293 25 * Rainmaker Systems Inc. 19,115 25 * Zhone Technologies Inc. 10,572 24 * Superconductor Technologies Inc. 7,872 24 * Zix Corp. 5,332 20 * Transact Technologies Inc. 1,500 18 * Research Frontiers Inc. 2,555 17 * Vertro Inc. 4,874 17 * GSE Systems Inc. 7,311 16 * eLoyalty Corp. 2,159 16 * Monotype Imaging Holdings Inc. 1,069 15 * Identive Group Inc. 5,405 14 * Ramtron International Corp. 6,551 14 * Digital Ally Inc. 9,500 12 * Spire Corp. 2,366 11 * HSW International Inc. 3,300 10 * LeCroy Corp. 496 7 * Pervasive Software Inc. 908 6 QAD Inc. Class B 573 6 * Parkervision Inc. 7,548 5 * Selectica Inc. 829 5 * Travelzoo Inc. 43 3 * Ultra Clean Holdings 163 2 * Amtech Systems Inc. 60 1 * Wireless Telecom Group Inc. 1,403 1 * Management Network Group Inc. 626 1 * Digimarc Corp. 46 1 * Echo Global Logistics Inc. 81 1 * Deltek Inc. 125 1 * Market Leader Inc. 364 1 * Innodata Isogen Inc. 370 1 * Glu Mobile Inc. 160 1 * Dialogic Inc. 146 1 * Guidance Software Inc. 80 1 * Tier Technologies Inc. Class B 121 1 * PC Mall Inc. 63 1 * Numerex Corp. Class A 62 1 * TechTarget Inc. 55  * Newtek Business Services Inc. 204  * GTSI Corp. 50  * Performance Technologies Inc. 70  * Intellicheck Mobilisa Inc. 110  * Video Display Corp. 19  Materials (4.2%) Freeport-McMoRan Copper & Gold Inc. 1,016,503 56,467 EI du Pont de Nemours & Co. 985,280 54,161 Dow Chemical Co. 1,252,832 47,294 Monsanto Co. 578,899 41,831 Praxair Inc. 330,611 33,590 Newmont Mining Corp. 532,767 29,078 Air Products & Chemicals Inc. 231,549 20,881 Alcoa Inc. 1,103,836 19,483 PPG Industries Inc. 176,096 16,766 Nucor Corp. 341,110 15,698 Cliffs Natural Resources Inc. 146,175 14,366 International Paper Co. 449,052 13,552 Mosaic Co. 168,346 13,257 Ecolab Inc. 250,764 12,794 CF Industries Holdings Inc. 76,834 10,510 Lubrizol Corp. 70,767 9,480 United States Steel Corp. 154,918 8,356 Sigma-Aldrich Corp. 130,890 8,330 Sherwin-Williams Co. 98,933 8,309 Eastman Chemical Co. 77,845 7,732 Walter Energy Inc. 57,000 7,720 Celanese Corp. Class A 168,625 7,482 * Crown Holdings Inc. 172,148 6,641 Ball Corp. 181,077 6,492 Allegheny Technologies Inc. 95,688 6,480 Vulcan Materials Co. 139,224 6,349 FMC Corp. 74,462 6,324 Airgas Inc. 86,591 5,751 MeadWestvaco Corp. 181,612 5,508 International Flavors & Fragrances Inc. 86,746 5,404 Albemarle Corp. 89,393 5,343 * Owens-Illinois Inc. 176,592 5,331 Ashland Inc. 81,346 4,699 Sealed Air Corp. 173,192 4,617 Reliance Steel & Aluminum Co. 76,948 4,446 Martin Marietta Materials Inc. 49,143 4,407 Domtar Corp. 46,095 4,231 Steel Dynamics Inc. 222,532 4,177 Nalco Holding Co. 149,928 4,095 Sonoco Products Co. 111,731 4,048 Valspar Corp. 100,901 3,945 Bemis Co. Inc. 117,377 3,851 Aptargroup Inc. 72,999 3,659 Huntsman Corp. 208,194 3,618 * Rockwood Holdings Inc. 69,890 3,440 * Coeur d'Alene Mines Corp. 97,236 3,382 * Solutia Inc. 132,175 3,357 Compass Minerals International Inc. 35,724 3,341 RPM International Inc. 139,980 3,322 Packaging Corp. of America 111,722 3,228 Cabot Corp. 67,619 3,130 * Allied Nevada Gold Corp. 86,990 3,086 * WR Grace & Co. 79,611 3,048 Cytec Industries Inc. 53,843 2,927 Scotts Miracle-Gro Co. Class A 50,252 2,907 Royal Gold Inc. 55,007 2,882 Rock-Tenn Co. Class A 40,056 2,778 Temple-Inland Inc. 111,818 2,617 * Hecla Mining Co. 278,804 2,532 * Stillwater Mining Co. 99,359 2,278 Commercial Metals Co. 124,413 2,149 NewMarket Corp. 13,267 2,099 Silgan Holdings Inc. 54,831 2,091 Carpenter Technology Corp. 48,011 2,051 Olin Corp. 86,985 1,994 Sensient Technologies Corp. 54,462 1,952 AK Steel Holding Corp. 120,062 1,895 * Titanium Metals Corp. 98,587 1,832 Greif Inc. Class A 26,844 1,756 * Intrepid Potash Inc. 49,318 1,717 Schnitzer Steel Industries Inc. 24,595 1,599 Globe Specialty Metals Inc. 69,534 1,583 * Ferro Corp. 93,712 1,555 * Louisiana-Pacific Corp. 144,532 1,518 Balchem Corp. 38,972 1,462 Buckeye Technologies Inc. 53,516 1,457 PolyOne Corp. 101,403 1,441 Arch Chemicals Inc. 33,847 1,408 Innophos Holdings Inc. 30,063 1,386 Minerals Technologies Inc. 20,215 1,385 Eagle Materials Inc. 45,748 1,384 * Georgia Gulf Corp. 37,262 1,379 Worthington Industries Inc. 63,858 1,336 * OM Group Inc. 33,895 1,239 * Materion Corp. 30,080 1,227 Texas Industries Inc. 27,052 1,224 * Century Aluminum Co. 65,071 1,216 AMCOL International Corp. 32,270 1,161 Westlake Chemical Corp. 20,222 1,137 HB Fuller Co. 51,702 1,111 * Calgon Carbon Corp. 63,898 1,015 Schweitzer-Mauduit International Inc. 19,826 1,003 * RTI International Metals Inc. 31,636 985 * Clearwater Paper Corp. 11,833 963 Koppers Holdings Inc. 22,489 960 * US Gold Corp. 102,644 906 * Innospec Inc. 26,379 843 * Graphic Packaging Holding Co. 151,139 819 * Mercer International Inc. 58,840 797 PH Glatfelter Co. 52,042 693 * General Moly Inc. 128,822 693 Haynes International Inc. 12,325 683 * AM Castle & Co. 35,811 676 Deltic Timber Corp. 9,815 656 A Schulman Inc. 26,450 654 Stepan Co. 8,711 632 Hawkins Inc. 14,517 596 Kaiser Aluminum Corp. 11,955 589 Neenah Paper Inc. 26,487 582 * Kraton Performance Polymers Inc. 14,862 568 Quaker Chemical Corp. 13,768 553 * Horsehead Holding Corp. 31,780 542 American Vanguard Corp. 58,376 507 * Headwaters Inc. 85,507 505 Myers Industries Inc. 49,208 489 * US Energy Corp. Wyoming 73,527 460 * Omnova Solutions Inc. 55,847 440 Olympic Steel Inc. 12,972 426 * LSB Industries Inc. 10,612 421 * Flotek Industries Inc. 48,565 408 * STR Holdings Inc. 20,952 402 * Zoltek Cos. Inc. 26,301 353 Zep Inc. 19,154 333 Boise Inc. 34,092 312 * KapStone Paper and Packaging Corp. 17,824 306 * Landec Corp. 40,323 262 Wausau Paper Corp. 31,184 238 *,^ China Green Agriculture Inc. 33,449 231 * ADA-ES Inc. 9,200 201 * Capital Gold Corp. 31,254 201 * Spartech Corp. 24,882 180 *,^ General Steel Holdings Inc. 70,512 169 * Universal Stainless & Alloy 4,761 161 Chase Corp. 7,325 135 *,^ China Precision Steel Inc. 75,965 129 * China Direct Industries Inc. 90,858 125 *,^ Paramount Gold and Silver Corp. 31,935 124 * AEP Industries Inc. 3,657 109 * Gulf Resources Inc. 15,754 98 * Nanophase Technologies Corp. 66,261 95 * TPC Group Inc. 3,226 93 KMG Chemicals Inc. 4,354 86 * Metals USA Holdings Corp. 5,196 85 * Noranda Aluminum Holding Corp. 5,002 80 *,^ China Agritech Inc. 10,087 69 * Ampal American Israel Class A 37,313 66 * Penford Corp. 10,087 63 * Senomyx Inc. 9,986 60 *,^ Orient Paper Inc. 12,890 60 * American Pacific Corp. 9,574 58 * Solitario Exploration & Royalty Corp. 12,887 46 * Golden Minerals Co. 2,079 46 * Yongye International Inc. 6,320 39 * United States Lime & Minerals Inc. 617 25 * Puda Coal Inc. 1,633 20 * Graham Packaging Co. Inc. 1,139 20 * Sutor Technology Group Ltd. 11,666 19 * Verso Paper Corp. 2,817 15 * ShengdaTech Inc. 221 1 * Continental Materials Corp. 5  Telecommunication Services (2.7%) AT&T Inc. 6,379,189 195,203 Verizon Communications Inc. 3,051,183 117,593 * American Tower Corp. Class A 431,266 22,348 CenturyLink Inc. 365,039 15,167 * Sprint Nextel Corp. 3,190,172 14,802 * Crown Castle International Corp. 314,190 13,369 Qwest Communications International Inc. 1,694,939 11,576 Frontier Communications Corp. 1,074,038 8,829 * NII Holdings Inc. 182,656 7,611 Windstream Corp. 522,086 6,719 * SBA Communications Corp. Class A 117,884 4,678 * MetroPCS Communications Inc. 269,072 4,370 * tw telecom inc Class A 155,129 2,978 * Level 3 Communications Inc. 1,817,496 2,672 Telephone & Data Systems Inc. 75,035 2,529 AboveNet Inc. 17,594 1,141 * Leap Wireless International Inc. 71,200 1,103 * United States Cellular Corp. 19,506 1,004 *,^ Clearwire Corp. Class A 155,853 871 Alaska Communications Systems Group Inc. 81,186 865 NTELOS Holdings Corp. 42,972 791 * Cincinnati Bell Inc. 289,524 776 Atlantic Tele-Network Inc. 19,110 711 * Cogent Communications Group Inc. 45,108 644 * Vonage Holdings Corp. 122,496 559 * General Communication Inc. Class A 45,302 496 * Premiere Global Services Inc. 63,495 484 Consolidated Communications Holdings Inc. 25,481 477 IDT Corp. Class B 16,830 453 Shenandoah Telecommunications Co. 23,271 420 * Hughes Communications Inc. 6,616 395 * ICO Global Communications Holdings Ltd. 147,446 394 * PAETEC Holding Corp. 107,173 358 * Neutral Tandem Inc. 22,614 333 USA Mobility Inc. 21,314 309 * Global Crossing Ltd. 20,925 291 * Cbeyond Inc. 23,506 274 * 8x8 Inc. 93,814 264 HickoryTech Corp. 26,156 238 Telephone & Data Systems Inc. 7,633 225 * Iridium Communications Inc. 24,286 193 * SureWest Communications 9,920 143 * FiberTower Corp. 30,094 60 * Globalstar Inc. 742 1 Warwick Valley Telephone Co. 38 1 Utilities (3.3%) Southern Co. 896,642 34,171 Exelon Corp. 713,879 29,440 Dominion Resources Inc. 627,266 28,039 Duke Energy Corp. 1,431,374 25,980 NextEra Energy Inc. 426,885 23,530 PG&E Corp. 423,668 18,718 American Electric Power Co. Inc. 518,957 18,236 Public Service Enterprise Group Inc. 546,741 17,228 FirstEnergy Corp. 451,870 16,760 Consolidated Edison Inc. 313,949 15,924 Progress Energy Inc. 316,529 14,605 PPL Corp. 522,213 13,212 Sempra Energy 246,350 13,180 Entergy Corp. 195,214 13,120 Edison International 334,430 12,237 Xcel Energy Inc. 497,202 11,878 * AES Corp. 723,883 9,411 DTE Energy Co. 182,471 8,934 Wisconsin Energy Corp. 252,333 7,696 CenterPoint Energy Inc. 433,929 7,620 Oneok Inc. 109,185 7,302 Ameren Corp. 258,794 7,264 Northeast Utilities 190,234 6,582 Constellation Energy Group Inc. 204,829 6,376 * Calpine Corp. 385,579 6,119 NiSource Inc. 301,764 5,788 * NRG Energy Inc. 266,779 5,746 National Fuel Gas Co. 75,402 5,580 OGE Energy Corp. 105,779 5,348 American Water Works Co. Inc. 188,893 5,299 NSTAR 112,330 5,198 CMS Energy Corp. 263,955 5,184 SCANA Corp. 130,429 5,135 Pinnacle West Capital Corp. 117,766 5,039 Energen Corp. 74,101 4,677 Alliant Energy Corp. 119,633 4,657 Pepco Holdings Inc. 243,340 4,538 MDU Resources Group Inc. 194,226 4,461 Integrys Energy Group Inc. 84,149 4,250 TECO Energy Inc. 221,019 4,146 UGI Corp. 119,702 3,938 ITC Holdings Corp. 54,646 3,820 NV Energy Inc. 255,006 3,797 DPL Inc. 129,382 3,546 Aqua America Inc. 149,322 3,418 Westar Energy Inc. 128,211 3,387 AGL Resources Inc. 84,686 3,374 Atmos Energy Corp. 98,356 3,354 Questar Corp. 190,265 3,320 * GenOn Energy Inc. 829,884 3,162 Great Plains Energy Inc. 147,604 2,955 Nicor Inc. 49,607 2,664 Hawaiian Electric Industries Inc. 102,501 2,542 Piedmont Natural Gas Co. Inc. 78,723 2,389 Vectren Corp. 84,769 2,306 Cleco Corp. 66,220 2,271 WGL Holdings Inc. 55,577 2,168 IDACORP Inc. 53,498 2,038 Portland General Electric Co. 82,328 1,957 Southwest Gas Corp. 49,734 1,938 New Jersey Resources Corp. 45,032 1,934 South Jersey Industries Inc. 32,388 1,813 UIL Holdings Corp. 55,011 1,679 Avista Corp. 62,174 1,438 Unisource Energy Corp. 39,476 1,426 * El Paso Electric Co. 46,726 1,421 PNM Resources Inc. 94,484 1,410 Allete Inc. 35,090 1,368 Black Hills Corp. 40,759 1,363 Northwest Natural Gas Co. 29,098 1,342 NorthWestern Corp. 39,232 1,189 Laclede Group Inc. 28,433 1,083 MGE Energy Inc. 24,601 996 Empire District Electric Co. 44,069 960 American States Water Co. 24,918 894 Otter Tail Corp. 37,446 851 CH Energy Group Inc. 16,507 834 California Water Service Group 21,044 782 * Dynegy Inc. Class A 114,947 654 Ormat Technologies Inc. 21,330 540 SJW Corp. 21,842 506 Connecticut Water Service Inc. 17,347 457 Chesapeake Utilities Corp. 8,978 374 Central Vermont Public Service Corp. 15,723 366 Middlesex Water Co. 11,567 210 * Cadiz Inc. 13,146 160 Consolidated Water Co. Ltd. 11,915 130 Unitil Corp. 5,194 122 Artesian Resources Corp. Class A 5,580 109 * Synthesis Energy Systems Inc. 30,151 85 * China Natural Gas Inc. 7,702 43 York Water Co. 1,944 34 * Purecycle Corp. 8,430 33 Delta Natural Gas Co. Inc. 700 22 Pennichuck Corp. 737 21 RGC Resources Inc. 16 1 Total Common Stocks (Cost $13,565,867) Market Value Coupon Shares ($000) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.208% 59,185,000 59,185 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.150% 6/1/11 1,000 1,000 4,5 Federal Home Loan Bank Discount Notes 0.150% 5/13/11 2,000 2,000 4,5 Federal Home Loan Bank Discount Notes 0.130% 5/20/11 1,000 1,000 4,5 Federal Home Loan Bank Discount Notes 0.150% 5/25/11 2,000 1,999 4,5 Freddie Mac Discount Notes 0.271% 6/7/11 250 250 Total Temporary Cash Investments (Cost $65,434) Total Investments (99.9%) (Cost $13,631,301) Other Assets and Liabilities-Net (0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $34,584,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $36,665,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $5,649,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 16,202,789   Temporary Cash Investments 59,185 6,249  Futures ContractsAssets 1 36   Institutional Total Stock Market Index Fund Futures ContractsLiabilities 1 (145)   Total 16,261,865 6,249  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2011 184 60,766 1,112 E-mini Russell 2000 Index June 2011 73 6,144 307 E-mini S&P 500 Index June 2011 75 4,954 (17) S&P MidCap 400 Index June 2011 4 1,974 110 E-Mini S&P MidCap Index June 2011 10 987 48 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2011, the cost of investment securities for tax purposes was $13,631,301,000. Net unrealized appreciation of investment securities for tax purposes was $2,636,922,000, consisting of unrealized gains of $3,527,786,000 on securities that had risen in value since their purchase and $890,864,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD INSTITUTIONAL INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD INSTITUTIONAL INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2011 VANGUARD INSTITUTIONAL INDEX FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 19, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
